Exhibit 10.1

EXECUTION VERSION

 

 

INVESTMENT AGREEMENT

dated as of August 20, 2008

between

X-RITE, INCORPORATED

and

THE INVESTOR PARTY HERETO

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page    Article I       Purchase; Closings    1.1    Purchase    1 1.2
   Closing    1    Article II       Representations and Warranties    2.1   
Disclosure    6 2.2    Representations and Warranties of the Company    7 2.3   
Representations and Warranties of the Investor    21    Article III      
Covenants    3.1    Filings; Other Actions    24 3.2    Access to Information   
28 3.3    Conduct of the Business    28 3.4    Option Plan    29 3.5   
Confidentiality    29    Article IV       Additional Agreements    4.1   
Standstill Agreement    30 4.2    Transfer Restrictions    32 4.3    Governance
Matters    33 4.4    Legend    36 4.5    Preemption Rights    36 4.6    Investor
Consent Rights    37 4.7    Exchange Listing    38 4.8    Use of Proceeds    38
4.9    Transaction Fee    38 4.10    Amendments to the Institutional Investors’
Purchase Agreement    39

 

i



--------------------------------------------------------------------------------

   Article V       Termination    5.1    Termination    39 5.2    Effects of
Termination    42    Article VI       Miscellaneous    6.1    Survival    43 6.2
   Expenses    43 6.3    Amendment    43 6.4    Waivers    44 6.5   
Counterparts and Facsimile    44 6.6    Governing Law    44 6.7    WAIVER OF
JURY TRIAL    44 6.8    Notices    44 6.9    Entire Agreement, Etc    45 6.10   
Other Definitions    46 6.11    Captions    47 6.12    Severability    47 6.13
   No Third Party Beneficiaries    48 6.14    Time of Essence    48 6.15   
Public Announcements    48 6.16    Specific Performance    48

 

ii



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A:

  Institutional Investors’ Purchase Agreement

Exhibit B:

  Form of Registration Rights Agreement

Exhibit C:

  Form of Legal Opinion

Exhibit D:

  Form of Amendment to Shareholder Protection Rights Agreement

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

  

Location of
Definition

Affiliate

   6.10(b)

Agreement

   Preamble

Acquisition Proposal

   6.10(a)

Acquisition Proposal Documentation

   3.1(e)

Alternative Termination Fee

   5.2(b)(ii)

Additional Investor Stock

   1.2(b)(ii)

beneficially own

   4.1(c)

beneficial ownership

   4.1(c)

Benefit Plan

   2.2(r)(i)

Board of Directors

   2.2(d)(i)

Board Recommendation

   3.1(b)

Board Representatives

   4.3(a)

business day

   6.10(f)

Capitalization Date

   2.2(b)(i)

Change of Control

   4.1(c)

Change of Recommendation

   3.1(e)

Class

   4.3(a)

Closing

   1.2(a)

Closing Date

   1.2(a)

Code

   2.2(i)

Common Stock

   Recitals

Company

   Preamble

Company Financial Statements

   2.2(f)

Company Preferred Stock

   2.2(b)(i)

Company Reports

   2.2(g)(i)

Company Requisite Vote

   2.2(d)(i)

Company Significant Agreement

   2.2(l)

Company Subsidiary

   2.2(a)(ii)

Confidentiality Agreement

   6.10(g)

control/controlled by/under common control with

   6.10(b)

Credit Facilities

   5.1(k)

Credit Party

   5.1(k)

Disclosure Schedule

   2.1(a)

Equity Commitment Letter

   2.3(i)

Environmental Laws

   2.2(s)(ii)

Environmental Permits

   2.2(s)(ii)

Equity Securities

   4.1(c)

ERISA

   2.2(r)(i)

Exchange Act

   2.2(g)(i)

First Lien Credit Facility

   4.8

Forbearance Agreements

   5.1(i)

Governmental Entity

   2.2(e)

herein/hereof/hereunder

   6.10(e)

 

iv



--------------------------------------------------------------------------------

Term

  

Location of
Definition

HSR Act

   3.1(a)

including/includes/included/include

   6.10(d)

Indebtedness

   2.2(b)(ii)

Institutional Investors

   Recitals

Institutional Investors’ Purchase Agreement

   Recitals

Institutional Investors’ Purchased Securities

   Recitals

Intellectual Property

   2.2(v)

Investor

   Preamble

knowledge of the company

   2.2(h)(ii)

Leases

   2.2(h)(ii)

Lenders

   5.1(k)

Liens

   2.2(c)

Material Adverse Effect

   2.1(b)

Materials of Environmental Concern

   2.2(s)(ii)

NAICS Code

   2.3(j)(ii)

NASDAQ

   1.2(c)(ii)(D)

NASDAQ Rules

   2.2(d)(i)

New Securities

   4.5

Notice of Superior Proposal

   3.1(e)(B)(x)

Notice Period

   3.1(e)(B)(y)

OEP

   2.3(i)

Or

   6.10(c)

Owned Real Property

   2.2(h)(iii)

person

   6.10(i)

Previously Disclosed

   2.1(c)

Purchased Securities

   Recitals

Purchase Price

   1.2(b)(i)

Recapitalization

   1.2(c)(ii)(H)

Release

   2.2(s)(ii)

Registration Rights Agreement

   1.2(c)(ii)(F)

Representatives

   3.1(d)

Rights Plan

   2.2(b)(i)(2)

Sagard

   Recitals

SEC

   2.1I(2)(A)

Second Lien Credit Facility

   4.8

Second Lien Forbearance Agreement

   6.10(j)

Securities Act

   2.2(g)(i)

Shareholder Proposal

   3.1(b)

Shareholders’ Meeting

   3.1(b)

Shortfall Amount

   1.2(b)(ii)

Shortfall Option

   1.2(b)(ii)

Standstill Termination Date

   4.1(c)

Subsidiary

   2.2(a)(ii)

Superior Proposal

   6.10(k)

 

v



--------------------------------------------------------------------------------

Term

  

Location of
Definition

Tax/Taxes

   2.2(i)

Tax Return

   2.2(i)

Termination Date

   5.1(b)

Termination Fee

   5.2(b)(i)

Tinicum

   Recitals

Transaction Documents

   Recitals

Transaction Fee

   4.9

Transfer

   4.2(a)

Voting Debt

   2.2(b)(i)

Voting Shares

   4.1(c)

 

vi



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of August 20, 2008 (this “Agreement”), between
X-Rite, Incorporated, a Michigan corporation (the “Company”) and OEPX, LLC, a
Delaware limited liability company (together with any of its permitted
assignees, the “Investor”).

RECITALS:

A. The Investment. As of the date hereof, the Company has 100,000,000 authorized
shares of common stock, $0.10 par value per share (“Common Stock”), of which, as
of August 18, 2008, 29,605,684 shares were issued and outstanding.

B. The Issuance. The Company intends to issue Common Stock in a private
placement, and the Investor intends to purchase from the Company the number of
shares of Common Stock as set forth below. The shares of Common Stock to be
purchased by the Investor are herein called the “Purchased Securities”. For
purposes of this Agreement, the term “Transaction Documents” refers collectively
to this Agreement and the Registration Rights Agreement (as hereinafter
defined), in each case as amended, modified or supplemented from time to time in
accordance with their respective terms.

C. Institutional Investors. Simultaneously on the date hereof, Sagard Capital
Partners, L.P. (“Sagard”), Tinicum Capital Partners II, L.P., Tinicum Capital
Partners II Parallel Fund, L.P., and Tinicum Capital Partners II Executive Fund,
L.L.C. (collectively, Tinicum and together with Sagard, the “Institutional
Investors”) and the Company are entering into a purchase agreement, attached
hereto as Exhibit A (the “Institutional Investors’ Purchase Agreement”) for the
sale, by the Company to such Institutional Investors, of such number of shares
of Common Stock as specified in Section 1.2(b)(i) thereof, for an aggregate
purchase price no less than the purchase price specified in Section 1.2(b)(i)
thereof (the shares of Common Stock to be purchased by the Institutional
Investors are herein called the “Institutional Investors’ Purchased
Securities”).

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

ARTICLE I

PURCHASE; CLOSINGS

1.1 Purchase. On the terms and subject to the conditions set forth herein, the
Investor will purchase from the Company, and the Company will sell to the
Investor, at the Closing (as hereinafter defined), the Purchased Securities for
the Purchase Price.

1.2 Closing.

(a) Subject to the satisfaction or waiver of the conditions set forth in this
Agreement, the closing of the purchase of the Purchased Securities by the
Investor pursuant hereto (the “Closing”) shall occur at the offices of
Shearman & Sterling LLP located at 599 Lexington Avenue, New York, New York, as
soon as practicable, but in no event later than the



--------------------------------------------------------------------------------

second business day after the satisfaction or waiver of the conditions set forth
herein (excluding conditions that, by their terms, cannot be satisfied until the
Closing); provided, that, at, prior to, or substantially simultaneous with the
Closing, the Company and the Investor shall receive the written notice of the
Administrative Agent (as defined the First Lien Forbearance Agreement) provided
for in the last paragraph of Section 6 of the First Lien Forbearance Agreement
and the written notice of the Lead Arranger (as defined in the Second Lien
Forbearance Agreement) provided for in the last paragraph of Section 6 of the
Second Lien Forbearance Agreement. The date of the Closing is referred to as the
“Closing Date.”

(b) (i) Subject to the satisfaction or waiver on the Closing Date of the
applicable conditions to Closing in Section 1.2(c), at the Closing (i) the
Investor will deliver to the Company $100,000,001.50 (the “Purchase Price”) and
(ii) the Company will deliver to the Investor certificates representing shares
of Common Stock equal to the Purchase Price divided by $3.50.

(ii) If, on the Closing Date, the proceeds received from the Institutional
Investors under the Institutional Investors’ Purchase Agreement are equal to or
in excess of an amount of $25,000,000 but less than the full amount receivable
under the Institutional Investors’ Purchase Agreement from the sale of the
Institutional Investors’ Purchased Securities (the difference between the full
amount receivable under the Institutional Investors’ Purchase Agreement and the
amount actually received, the “Shortfall Amount”), the Company shall have the
right, at the Company’s sole option (the “Shortfall Option”), exercisable by
written notice delivered to the Investor on the Closing Date, to require the
Investor to purchase, at any time selected by the Investor within ten business
days of the Closing Date (the “Option Closing Date”), additional shares of
Common Stock (such additional shares of Common Stock purchased by the Investor,
“Additional Investor Stock”) for up to an aggregate amount of $10,000,000 at a
price per share equal to $3.00; provided, that in no event shall the Company
have the right to require Investor to purchase Additional Investor Stock beyond
a number of shares of Additional Investor Stock that would cause the product of
(A) (x) the sum of (i) Purchased Securities, (ii) Additional Investor Stock and
(iii) any Common Stock owned by the Investor divided by (y) the sum of
(i) Purchased Securities, (ii) Additional Investor Stock, (iii) Common Stock
actually being purchased by the Institutional Investors and (iv) number of
shares of Common Stock outstanding immediately prior to the issuance of (I) the
Purchased Securities, (II) the Additional Investor Stock and (III) the Common
Stock actually being purchased by the Institutional Investors, and (B) one
hundred, to be greater than forty-three (43). After being notified of the
Shortfall Amount, the Investor shall complete the purchase of the Additional
Investor Stock on the Option Closing Date subject to the satisfaction of the
conditions set forth in Section 1.2(c)(i) and Section 1.2(c)(ii) hereof which
shall be deemed to be applicable to such purchase of Additional Investor Stock
by the Investor mutatis mutandis (except for the provisions of
Section 1.2(c)(ii)(C) which shall have been satisfied at the Closing).

(c) Closing Conditions. (i) The respective obligations of the Investor on the
one hand, and the Company, on the other hand, to consummate the Closing are
subject to the fulfillment or written waiver by the Investor and the Company
prior to the Closing of the following conditions:

(A) the Shareholder Proposal shall have been approved by the shareholders of the
Company by the Company Requisite Vote;

 

2



--------------------------------------------------------------------------------

(B) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing and no lawsuit shall have
been commenced by a Governmental Entity seeking to effect any of the foregoing;
and

(C) any approvals or authorizations of or notices to (or expiration or
termination of any applicable waiting periods of) the Governmental Entities
specified on Section 2.2(e) of the Disclosure Schedule shall have been received
or made (or have occurred) as applicable.

(ii) The obligation of the Investor to consummate the purchase of Purchased
Securities at the Closing is also subject to the fulfillment or written waiver
by the Investor at or prior to the Closing of each of the following conditions:

(A) (x) the representations and warranties of the Company set forth in this
Agreement (excluding the representations and warranties of the Company set forth
in Sections 2.2(b), 2.2(j), 2.2(n) and 2.2(x)) shall be true and correct
(without regard to “materiality” (except (i) with respect to the representations
and warranties of the Company set forth in Section 2.2(f) and 2.2(g)(ii), which
shall be interpreted with regard to such qualification and (ii) for those
references to a “material” property, contract or other asset or item in a
representation or warranty that requires the Company to identify or list any
such “material” properties, contracts, assets or items in a Section of the
Disclosure Schedule) or “Material Adverse Effect” qualifications included
therein) as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date (other than representations and warranties
that by their terms speak as of another date, which representations and
warranties shall be true and correct as of such other date), except to the
extent that the failure of such representations and warranties to be so true and
correct, individually or in the aggregate, does not have and would not be
reasonably likely to have a Material Adverse Effect (it being understood by the
parties that, with respect to the representations and warranties included in
clause (i) and (ii) above, any determination of whether there has been a breach
of such representations and warranties shall be made with regard to the
“materiality” qualifier included therein; provided, however, that once a breach
of any such representations and warranties has been established, then any
determination as to the effect of any such breach shall be made without regard
to “materiality”), (y) the representations and warranties of the Company set
forth in Section 2.2(b), 2.2(n) and 2.2(x) shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date (other than representations and
warranties that by

 

3



--------------------------------------------------------------------------------

their terms speak as of another date, which representations and warranties shall
be true and correct in all material respects as of such other date), and (z) the
representations and warranties of the Company set forth in Section 2.2(j) shall
be true and correct in all respects as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date;

(B) the Company shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing;

(C) the Company shall have received proceeds from the sale of the Institutional
Investors’ Purchased Securities pursuant to the terms of the Institutional
Investors’ Purchase Agreement of not less than $25,000,000 on or prior to the
Closing;

(D) the shares of Common Stock to be issued at the Closing shall have been
authorized for listing on the NASDAQ National Market System (“NASDAQ”) or such
other market on which the Common Stock is then listed or quoted, subject to
official notice of issuance;

(E) the Investor shall have received a certificate, dated the Closing Date,
signed on behalf of the Company by the Chief Executive Officer or the Chief
Financial Officer of the Company (in each case without personal liability),
certifying on behalf of the Company that the conditions specified in the
foregoing clauses (A), (B) and (C) have been fulfilled;

(F) the Company shall have duly executed and delivered to the Investor the
Registration Rights Agreement in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”);

(G) the Board Representatives shall have been elected or appointed in accordance
with Section 4.3 hereof;

(H) the recapitalization transactions (the “Recapitalization”) set forth in
Section 1.2(c)(ii)(H) of the Disclosure Schedule shall have been completed;

(I) Warner Norcross & Judd LLP, as counsel to the Company, shall have delivered
to the Investor an opinion with respect to the valid issuance of the Purchased
Securities, dated as of the Closing Date, in the form attached hereto as Exhibit
C; and

(J) the Company shall have delivered to the Investor a letter from the Company’s
transfer agent certifying the number of shares of Common Stock as of a date
within five days of the Closing Date.

 

4



--------------------------------------------------------------------------------

(iii) The obligation of the Company to consummate the Closing of the sale of the
Purchased Securities to the Investor is also subject to the fulfillment or
written waiver by the Company at or prior to the Closing of each of the
following conditions:

(A) (x) the representations and warranties of the Investor set forth in this
Agreement (excluding the representations and warranties of the Investor set
forth in Section 2.3(d) and 2.3(e)) shall be true and correct (without regard to
“materiality” or “Material Adverse Effect” qualifications included therein) as
of the date of this Agreement and as of the Closing Date as though made on and
as of the Closing Date (other than representations and warranties that by their
terms speak as of another date, which representations and warranties shall be
true and correct as of such other date), except to the extent that the failure
of such representations and warranties to be so true and correct would not
reasonably be expected to materially adversely affect Investor’s ability to
perform its obligations under this Agreement or consummate the transactions
contemplated hereby on a timely basis, and (y) the representations and
warranties of the Investor set forth in Section 2.3(d) and 2.3 (e) shall be true
and correct in all material respects as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct in all material
respects as of such other date);

(B) the Investor shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing;

(C) the Company shall have received a certificate, dated the Closing Date,
signed on behalf of the Investor by an executive officer of the Investor
(without personal liability), certifying on behalf of the Investor that the
conditions specified in the foregoing clauses (A) and (B) have been fulfilled;

(D) the Company shall have received proceeds from the sale of the Institutional
Investors’ Purchased Securities pursuant to the terms of the Institutional
Investors’ Purchase Agreement of not less than $25,000,000 on or prior to the
Closing Date;

(E) the Recapitalization shall have been completed; and

(F) the Investor shall have duly executed and delivered to the Company the
Registration Rights Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Disclosure. (a) On or prior to the date hereof, the Company delivered to the
Investor and the Investor delivered to the Company a schedule (“Disclosure
Schedule”) setting forth, among other things, items the disclosure of which is
necessary or appropriate either in response to an express disclosure requirement
contained in a provision hereof or as an exception to one or more
representations or warranties contained in Section 2.2 with respect to the
Company, or in Section 2.3 with respect to the Investor, or to one or more of
its covenants contained in Article III.

(b) As used in this Agreement, the term “Material Adverse Effect” means any
circumstances, events, changes, developments or effects that, individually or in
the aggregate, (1) are material and adverse to the business, assets, results of
operations or financial condition of the Company and Company Subsidiaries taken
as a whole or (2) would materially impair the ability of the Company to perform
its obligations under this Agreement or to consummate the Closing; provided,
however, that in determining whether a Material Adverse Effect has occurred,
there shall be excluded any effect to the extent resulting from the following:
(A) changes, after the date hereof, in generally accepted accounting principles
or regulatory accounting principles generally applicable to the industries in
which the Company or its Subsidiaries operate, (B) changes, after the date
hereof, in laws, rules and regulations of general applicability or
interpretations thereof by Governmental Entities, (C) actions of the Company
expressly required by the terms of this Agreement or the Institutional
Investor’s Agreement or taken with the prior written consent of Investor,
(D) changes in general economic, financial market or global or national
political conditions, including the outbreak or escalation of war or acts of
terrorism, (E) events, circumstances, changes or effects that generally affect
the graphic arts and printing systems industry (including legal or regulatory
changes), (F) changes arising from the consummation of the transactions
contemplated by, or the announcement of the execution of, this Agreement
(provided that the exception in this clause (F) shall not apply to that portion
of any representation or warranty to the extent the purpose of such
representation or warranty is to specifically address the consequences resulting
from the execution of this Agreement or consummation of the transactions
contemplated by this Agreement) and (G) any failure to meet internal or
published projections, forecasts, performance measures, operating statistics or
revenue or earnings predictions for any period, in and of itself, or a decline
in the price or trading volume of the Common Stock, in and of itself (it being
understood that the facts or occurrences giving rise or contributing to such
failure that are not otherwise excluded from the definition of “Material Adverse
Effect” may be taken into account in determining whether there has been a
Material Adverse Effect); except with respect to clauses (A), (B), (D) and
(E) to the extent that such changes, events, circumstances, or effect have a
disproportionate effect on the Company and the Company Subsidiaries, taken as a
whole, relative to other companies operating in the graphic arts and printing
systems industry.

(c) “Previously Disclosed” with regard to (1) a party means information set
forth on its Disclosure Schedule, provided, however, that disclosure in any
section of such Disclosure Schedule shall apply only to the indicated section of
this Agreement except to the extent that it is reasonably apparent from the face
of such disclosure that such disclosure is

 

6



--------------------------------------------------------------------------------

relevant to another section of this Agreement, and (2) the Company means
information publicly disclosed by the Company in (A) its Annual Report on
Form 10-K for the fiscal year ended December 29, 2007, as filed by it with the
Securities and Exchange Commission (“SEC”) on March 13, 2008, (B) its Quarterly
Reports on Form 10-Q for the fiscal quarters ended March 29, 2008 and June 28,
2008, respectively, as filed with the SEC on May 8, 2008 and August 7, 2008,
respectively, (C) its Definitive Proxy Statement on Schedule 14A, as filed by it
with the SEC on April 28, 2008 or (D) any Current Report on Form 8-K filed or
furnished by it with the SEC since March 13, 2008, and publicly available prior
to the date of this Agreement (excluding any risk factor disclosures contained
in such documents under the heading “Risk Factors” and any disclosure of risks
included in any “forward-looking statements” disclaimer or other statements that
are similarly non-specific and are predictive or forward-looking in nature).

2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants to the Investor that:

(a) Organization and Authority. (i) The Company is a corporation duly organized
and validly existing under the laws of the State of Michigan, is duly qualified
to do business and is in good standing in all jurisdictions where its ownership
or leasing of property or the conduct of its business requires it to be so
qualified and where failure to be so qualified would have a Material Adverse
Effect, and has the corporate power and authority to own its properties and
assets and to carry on its business as it is now being conducted. The Company
has furnished to the Investor true, correct and complete copies of the Company’s
restated articles of incorporation and amended and restated bylaws as in effect
on the date of this Agreement.

(ii) Section 2.2(a)(ii) of the Disclosure Schedule sets forth a correct and
complete list of the Company Subsidiaries. Each Company Subsidiary is duly
organized and validly existing under the laws of its jurisdiction of
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would have a Material Adverse Effect, and has the corporate power and authority
and governmental authorizations to own its properties and assets and to carry on
its business as it is being conducted. As used herein, “Subsidiary” means, with
respect to any person, any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof; “Company Subsidiary” means any Subsidiary of
the Company.

(b) Capitalization. (i) The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock and 5,000,000 shares of Company Preferred
Stock, par value $0.10 per share, of the Company (the “Company Preferred
Stock”). As of the close of business on August 18, 2008 (the “Capitalization
Date”), there were 29,605,684 shares of Common Stock outstanding and no shares
of Company Preferred

 

7



--------------------------------------------------------------------------------

Stock outstanding. Since the Capitalization Date, the Company has not issued any
shares of Company Preferred Stock, or any shares of Common Stock except pursuant
to the valid exercise or conversion of the securities set forth in
Section 2.2(b) of the Disclosure Schedule. As of the close of business on the
Capitalization Date and immediately prior to the Closing, no shares of Common
Stock or Company Preferred Stock were reserved or to be made available for
issuance, except for (1) (A) 2,604,841 shares of Common Stock reserved for
issuance upon the exercise of options outstanding as of the Capitalization Date
and (B) 2,766,592 shares of Common Stock reserved for future issuance under the
Company’s Benefits Plans, and (2) 296,056.84 shares of Company Preferred Stock
designated as Junior Participating Preferred Stock, without par value, reserved
or to be made available for issuance upon the exercise of rights granted under
the Shareholder Protection Rights Agreement, dated as of March 29, 2002 (the
“Rights Plan”) between the Company and Equiserve Trust Company, N.A. All of the
issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive rights.
No bonds, debentures, notes or other indebtedness which, by their terms, have
the right to vote on any matters on which the shareholders of the Company may
vote (“Voting Debt”) are issued and outstanding.

(ii) Set forth in Section 2.2(b)(ii) of the Disclosure Schedule is a true and
complete list of all Indebtedness of the Company and its Subsidiaries as of the
date of this Agreement with an outstanding principal amount in excess of
$1,000,000 individually, including for each such item of Indebtedness, the
outstanding principal amount, interest rate as in effect between the date of
this Agreement and the maturity date thereof, and the schedule of the principal
payments, and any Liens that relate to such Indebtedness.

For the purposes of this Agreement, “Indebtedness“ shall mean, with respect to
any person, (a) all liabilities of such person for borrowed money, whether
contingent, current or funded, secured or unsecured, (b) all liabilities of such
person for the deferred purchase price of property or services, (c) all
liabilities of such person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all liabilities of such person as lessee under
leases that have been or are required to be, in accordance with GAAP as of the
date hereof, recorded as capital leases, (f) all obligations, contingent or
otherwise, of such person under bankers’ acceptance, letter of credit or similar
facilities, (g) any other amounts required to be considered as indebtedness for
purposes of GAAP as of the date hereof, (h) all Indebtedness of others referred
to in clauses (a) through (g) above guaranteed in any manner by such person, and
(i) all Indebtedness referred to in clauses (a) through (g) above secured by any
Lien on property (including accounts and contract rights) owned by such person,
even though such person has not assumed or become liable for the payment of such
Indebtedness; provided, that clauses (a) through (i) shall include all accrued
interest, premiums and penalties upon prepayment of such outstanding
Indebtedness; provided, further, that for the avoidance of doubt, (x) ordinary
course accounts payable and (y) and indebtedness between the Company and any of
its wholly-owned Subsidiaries or between wholly-owned Subsidiaries of the
Company shall not be considered Indebtedness.

 

8



--------------------------------------------------------------------------------

(iii) As of the date of this Agreement, except as set forth in Section 2.2(b) of
the Disclosure Schedule (which Section also sets forth the strike or exercise
prices, and other term or expiration date, of the relevant securities), the
Company does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of, or securities or rights convertible into or
exchangeable for, any shares of Common Stock or Company Preferred Stock or any
other Equity Securities of the Company or any securities representing the right
to purchase or otherwise receive any shares of capital stock of the Company
(including any rights plan or agreement).

(c) Company’s Subsidiaries. The Company owns, directly or indirectly, all of the
issued and outstanding shares of capital stock of or all other equity interests
in each of the Company Subsidiaries, free and clear of any liens, charges,
encumbrances, adverse rights or claims and security interests whatsoever
(“Liens”), and all of such shares or equity interests are duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive rights.
No Company Subsidiary has or is bound by any outstanding subscriptions, options,
warrants, calls, commitments or agreements of any character calling for the
purchase or issuance of any shares of capital stock, any other equity security
or any Voting Debt of such Company Subsidiary or any securities representing the
right to purchase or otherwise receive any shares of capital stock, any other
equity security or Voting Debt of such Company Subsidiary.

(d) Authorization.

(i) The Company has the corporate power and authority to enter into this
Agreement, the Institutional Investors’ Purchase Agreement, the Registration
Rights Agreement and the agreements to be entered into by the Company in
connection with the Recapitalization and to carry out its obligations hereunder
and thereunder. The execution, delivery and performance by the Company of this
Agreement, the Institutional Investors’ Purchase Agreement, the Registration
Rights Agreement and the agreements to be entered into by the Company in
connection with the Recapitalization and the consummation by the Company of the
transactions contemplated hereby and thereby have been duly and unanimously
authorized by the board of directors of the Company (the “Board of Directors”).
This Agreement and the Institutional Investors’ Purchase Agreement have been,
and the Registration Rights Agreement and the agreements to be entered into by
the Company in connection with the Recapitalization will be, duly and validly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by the Investor and the other parties thereto, this Agreement and
the Institutional Investors’ Purchase Agreement are, and the Registration Rights
Agreement and the agreements to be entered into by the Company in connection
with the Recapitalization will be, valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, subject to the
effect of any applicable bankruptcy, insolvency (including all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
creditors’ rights generally and

 

9



--------------------------------------------------------------------------------

subject to the effect of general principles of equity (regardless of whether
considered in a proceeding at law or in equity). No other corporate proceedings
are necessary for the execution and delivery by the Company of this Agreement,
the Institutional Investors’ Purchase Agreement, the Registration Rights
Agreement or the agreements to be entered into by the Company in connection with
the Recapitalization, the performance by it of its obligations hereunder and
thereunder or the consummation by it of the transactions contemplated hereby and
thereby, subject, in the case of issuance of the Purchased Securities, to
approval of the proposal to approve the issuance of the Common Stock for
purposes of the NASDAQ Rules (the “Shareholder Proposal”) by the Company
Requisite Vote. The only vote of the shareholders of the Company required to
approve the issuance of the Common Stock for purposes of Rule 4350(i)(1) of the
NASDAQ Marketplace Rules (the “NASDAQ Rules”) is an affirmative vote of the
majority of the votes cast with respect to the Shareholder Proposal (the
“Company Requisite Vote”).

(ii) Neither the execution and delivery by the Company of this Agreement, the
Institutional Investors’ Purchase Agreement, the Registration Rights Agreement
or the agreements to be entered into by the Company in connection with the
Recapitalization, nor the consummation of the transactions contemplated hereby
and thereby, nor compliance by the Company with any of the provisions hereof and
thereof will (A) violate, conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of any lien, security interest,
charge or encumbrance upon any of the material properties or assets of the
Company or any Company Subsidiary under any of the terms, conditions or
provisions of (i) subject in the case of the issuance of the Purchased
Securities under this Agreement, to receipt of the Company Requisite Vote, its
restated articles of incorporation or amended and restated bylaws or the
articles of incorporation, charter, bylaws or other governing instrument of any
Company Subsidiary or (ii) any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which the Company
or any Company Subsidiary is a party or by which it may be bound, or to which
the Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (B) assuming all notices,
registrations, declarations, filings, exemptions, reviews, authorizations,
orders, consents and approvals set forth in Section 2.2(e) of the Disclosure
Schedule have been made, obtained or completed, violate any law, statute,
ordinance, rule, regulation, permit, concession, grant, franchise or any
judgment, ruling, order, writ, injunction or decree applicable to the Company or
any Company Subsidiary or any of their respective properties or assets, except
in the case of clause (A)(ii) and (B), as would not have a Material Adverse
Effect.

(e) Governmental Consents. Other than as set forth in Section 2.2(e) of the
Disclosure Schedule, and the securities or blue sky laws of the various states,
no material notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity, nor expiration or termination of any statutory waiting periods, is
necessary for the consummation by the Company of the transactions contemplated
by the Transaction Documents. As used

 

10



--------------------------------------------------------------------------------

herein, “Governmental Entity” means any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, and any applicable industry self-regulatory
organization.

(f) Financial Statements. Each of the consolidated balance sheets of the Company
and the Company Subsidiaries and the related consolidated statements of
operations, shareholders’ investment and cash flows, together with the notes
thereto (collectively, the “Company Financial Statements”) included in any
Company Report filed with the SEC, (1) have been prepared from, and are in
accordance with, the books and records of the Company and the Company
Subsidiaries, (2) complied as to form, as of their respective date of filing
with the SEC, in all material respects with applicable accounting requirements
and with the published rules and regulations of the SEC with respect thereto,
(3) have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the period indicated and
(4) present fairly in all material respects the consolidated financial position
of the Company and the Company Subsidiaries as of the dates set forth therein
and the consolidated results of operations, changes in shareholders’ investment
and cash flows of the Company and the Company Subsidiaries for the periods
stated therein, subject, in the case of any unaudited financial statements, to
normal recurring year-end audit adjustments.

(g) Reports.

(i) Since December 31, 2005, each of the Company and each Company Subsidiary has
timely filed all material reports, registrations, documents, filings, statements
and submissions, together with any required amendments thereto, that it was
required to file with any Governmental Entity (the foregoing, collectively, the
“Company Reports”) and has paid all material fees and assessments due and
payable in connection therewith. As of their respective dates, the Company
Reports complied in all material respects with all statutes and applicable rules
and regulations of the applicable Governmental Entities. As of the date of this
Agreement, there are no outstanding comments from the SEC with respect to any
Company Report. In the case of each such Company Report filed with or furnished
to the SEC, such Company Report did not, as of its date or if amended prior to
the date of this Agreement, as of the date of such amendment, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made in it, in light
of the circumstances under which they were made, not misleading and complied as
to form in all material respects with the applicable requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). With respect to all other
Company Reports, the Company Reports were complete and accurate in all material
respects as of their respective dates. No executive officer of the Company or
any Company Subsidiary has failed in any respect to make the certifications
required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act of
2002.

(ii) The Company (A) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to the Company, including the consolidated Company

 

11



--------------------------------------------------------------------------------

Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Company’s outside auditors and the audit committee of the Board of Directors
that there were no (x) significant deficiencies or material weaknesses in the
design or operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (y) fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s internal controls
over financial reporting. Since December 29, 2007 and until the date of this
Agreement, (A) to the knowledge of the Company, none of the Company, any Company
Subsidiary, or any director or officer of the Company or any Company Subsidiary
has received or otherwise been made aware of any written material complaint,
allegation, assertion or claim, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any Company Subsidiary or
their respective internal accounting controls, and (B) no attorney representing
the Company or any Company Subsidiary, whether or not employed by the Company or
any Company Subsidiary, has reported evidence of a material violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of its officers, directors, employees or agents to the Board of Directors or
any committee thereof or to any director or executive officer of the Company.

(h) Properties.

(i) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, the Company or one of the Company Subsidiaries has good title to
all the properties and assets reflected in the latest audited balance sheet
included in the Company Reports as being owned by the Company or one of the
Company Subsidiaries or acquired after the date thereof that are material to the
Company’s business on a consolidated basis (except properties sold or otherwise
disposed of since the date thereof in the ordinary course of business consistent
with past practice), free and clear of all claims, liens, charges, security
interests or encumbrances of any nature whatsoever except as otherwise stated in
Section 2.2(h)(i) of the Disclosure Schedule.

(ii) Section 2.2(h)(ii) of the Disclosure Schedule lists each lease or license
pursuant to which the Company and its Subsidiaries lease or license any material
real property (the “Leases”). Except as would not, individually or in the
aggregate, have a Material Adverse Effect: (i) each Lease is a valid and binding
obligation of the Company and each Company Subsidiary party thereto and, to the
knowledge of the Company, each other party thereto and is in full force and
effect; (ii) there is no breach or default under any Lease by the Company or any
Company Subsidiaries or, to the knowledge of the Company, any other party
thereto; (iii) no event has occurred that with or without the lapse of time or
the giving of notice or both would constitute a material breach or default under
any Lease by the Company or any Company Subsidiary or, to the knowledge of the
Company, any other party thereto; and (iv) the Company or one of the Company
Subsidiaries that is either the tenant or licensee named under the Lease has a
good and valid leasehold interest in each parcel of real property which is
subject to a Lease and is in possession of the properties purported to be leased
or licensed thereunder. For purposes of this Agreement “knowledge of the
Company” shall mean the actual knowledge of Thomas Vacchiano, David Rawden,
Francis Lamy and Tim Willis.

 

12



--------------------------------------------------------------------------------

(iii) Section 2.2(h)(iii) of the Disclosure Schedule lists the real property
owned in fee by the Company or any Company Subsidiary (the “Owned Real
Property“). Except as would not, individually or in the aggregate, have a
Material Adverse Effect: (i) the Company or one of its Subsidiaries has good and
marketable fee simple title to the Owned Real Property and to all of the
buildings, structures and other improvements thereon free and clear of all
claims, liens, charges, security interests or encumbrances of any nature
whatsoever; (ii) neither the Company nor any of its Subsidiaries has leased,
licensed or otherwise granted any person the right to use or occupy the Owned
Real Property which lease, license or grant is currently in effect or
collaterally assigned or granted any other security interest in the Owned Real
Property which assignment or security interest is currently in effect;
(iii) there are no outstanding agreements, options, rights of first offer or
rights of first refusal granted by the Company or any Company Subsidiary to
purchase any Owned Real Property; and (iv) there is not pending or, to the
knowledge of the Company, threatened any condemnation proceedings related to any
of the Owned Real Property.

(i) Taxes. Except as set forth on Section 2.2(i) of the Disclosure Schedule,
(1) each of the Company and the Company Subsidiaries has (x) duly and timely
filed (including pursuant to applicable extensions validly obtained) all
material Tax Returns (as hereinafter defined) required to be filed by it and all
such Tax Returns are true, correct and complete in all material respects,
(y) paid in full all material Taxes due or, in the case of Taxes not yet due,
made adequate provision in the financial statements of the Company (in
accordance with GAAP) for any such Taxes (as hereinafter defined), whether or
not shown as due on such Tax Returns, except for Taxes being contested in good
faith by appropriate proceedings and for which reserves adequate in accordance
with GAAP have been provided, and (z) satisfied in full all Tax withholding and
deposit requirements imposed on or with respect to the Company and the Company
Subsidiaries; (2) no material assessments, adjustments or deficiencies for any
Taxes have been assessed in writing, or to the Company’s knowledge, asserted or
proposed, and there are no currently pending audits or administrative or
judicial proceedings, with respect to any Taxes due by or Tax Returns of the
Company or any of the Company Subsidiaries which have not since been resolved,
except for Taxes proposed, asserted or assessed that are being contested in good
faith by appropriate proceedings and for which reserves adequate in accordance
with GAAP have been provided; and (3) there are no material Liens for Taxes upon
the assets of either the Company or the Company Subsidiaries except for
statutory liens for current Taxes not yet due or Liens for Taxes that are being
contested in good faith by appropriate proceedings and for which reserves
adequate in accordance with GAAP have been provided. Neither the Company nor any
of the Company Subsidiaries has ever been a member of a combined, consolidated,
affiliated or unitary group for Tax filing purposes, other than the group in
which it currently is a member. None of the Company or any of the Company
Subsidiaries has been a “distributing corporation” or a “controlled corporation”
in any distribution occurring during the last two years in which the parties to
such distribution treated the distribution as one to which Section 355 of the
Internal Revenue Code of 1986, as amended (the “Code”) is

 

13



--------------------------------------------------------------------------------

applicable. None of the Company or any Company Subsidiary has engaged in any
transaction that is a “listed transaction” for federal income tax purposes
within the meaning of Treasury Regulations section 1.6011-4, which has not yet
been the subject of an audit. For purposes of this Agreement, “Taxes” shall mean
all taxes, charges, levies, penalties or other assessments imposed by any United
States federal, state, local or foreign taxing authority, including but not
limited to any income, excise, property, sales, transfer, franchise, payroll,
withholding, social security or other taxes, together with any interest or
penalties attributable thereto, and any payments made or owing to any other
person (other than the Company or the Company Subsidiaries) measured by such
taxes, charges, levies, penalties or other assessment, whether pursuant to a tax
indemnity agreement, tax sharing arrangement (other than pursuant to commercial
agreements or Benefit Plans). For purposes of this Agreement, “Tax Return” shall
mean any return, report, information return or other document (including any
related or supporting information) required to be filed with any taxing
authority with respect to Taxes, including all information returns relating to
Taxes of third parties, any claims for refunds of Taxes and any amendments or
supplements to any of the foregoing.

(j) Absence of Certain Changes. Since December 29, 2007, no event or events have
occurred that have had or would reasonably be expected to have a Material
Adverse Effect.

(k) No Undisclosed liabilities. Neither the Company nor any of the Company
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with U.S. generally accepted
accounting practices, except for (1) liabilities that have arisen since
December 29, 2007 in the ordinary course of business and consistent with past
practice, none of which have had or would reasonably be expected to have a
Material Adverse Effect, (2) contractual liabilities under (other than
liabilities arising from any breach or violation of) agreements Previously
Disclosed or not required by this Agreement to be so disclosed, and (3) fees and
expenses incurred in connection with the transactions contemplated by this
Agreement the Institutional Investors’ Purchase Agreement and the
Recapitalization, which fees and expenses shall in the aggregate not exceed the
amount disclosed on Section 2.2(k) of the Disclosure Schedule.

(l) Commitments and Contracts. Section 2.2(l) of the Disclosure Schedule lists
each of the following to which the Company or any Company Subsidiary is a party
or subject (whether written or oral) entered into prior to the date of this
Agreement (each, a “Company Significant Agreement”):

(i) any contract or agreement which is a “material contract” within the meaning
of Item 601(b)(10) of Regulation S-K to be performed in whole or in part after
the date of this Agreement;

(ii) any contract or agreement which limits or purports to limit in any material
respect the ability of the Company or any of the Company Subsidiaries to compete
in any line of business;

 

14



--------------------------------------------------------------------------------

(iii) any material contract or agreement with a labor union or guild (including
any collective bargaining agreement);

(iv) any contract or agreement which grants any person a right of first refusal,
right of first offer or similar right with respect to any material properties,
assets or businesses of the Company or the Company Subsidiaries;

(v) any contract relating to the acquisition or disposition of any material
business or material assets (whether by merger, sale of stock or assets or
otherwise), which acquisition or disposition is not yet complete or where such
contract contains continuing material obligations, including continuing material
indemnity obligations, of the Company or any of the Company Subsidiaries; and

(vi) any contract or agreement which is a consulting agreement or service
contract (including data processing, software programming and licensing
contracts and outsourcing contracts) which involves the payment of $2,000,000 or
more in annual fees.

Except as Previously Disclosed and as would not have a Material Adverse Effect:
(i) each of the Company Significant Agreements is valid and binding on the
Company and the Company Subsidiaries, as applicable, and in full force and
effect; (ii) the Company and each of the Company Subsidiaries, as applicable,
are in compliance with and have performed all obligations required to be
performed by them to date under each Company Significant Agreement; and (iii) as
of the date hereof, neither the Company nor any of the Company Subsidiaries has
received notice of, any material violation or default (or any condition which
with the passage of time or the giving of notice would cause such a violation of
or a default) by any party under any Company Significant Agreement nor, to the
Company’s knowledge, such notice has been threatened. To the Company’s
knowledge, except as Previously Disclosed, there are no material transactions,
or series of related transactions, agreements, arrangements or understandings,
nor are there any currently proposed material transactions, or series of related
transactions, between the Company or any Company Subsidiary, on the one hand,
and any current or former director or executive officer of the Company or any
Company Subsidiary or any person who beneficially owns 5% or more of the
outstanding shares of Common Stock (or any of such person’s immediate family
members or Affiliates (other than Company Subsidiaries)), on the other hand,
other than Benefit Plans entered into in the ordinary course of business.

(m) Offering of Securities. Neither the Company nor any person acting at its
direction has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Purchased Securities to be issued pursuant to
this Agreement under the Securities Act and the rules and regulations of the SEC
thereunder) which would subject the offering, issuance or sale of any of the
Purchased Securities to the Investor or the Institutional Investors pursuant to
this Agreement to the registration requirements of the Securities Act.

 

15



--------------------------------------------------------------------------------

(n) Status of Securities. Subject to receipt of the approval of the Company
Requisite Vote, the shares of Common Stock have been duly authorized by all
necessary corporate action. When issued and sold against receipt of the
consideration therefor as provided in this Agreement, such shares of Common
Stock will be validly issued, fully paid and nonassessable, free and clear of
all Liens (other than Liens imposed as a result of actions taken by Investor or
its Affiliates) and will not be subject to preemptive rights of any other
shareholder of the Company.

(o) Litigation and Other Proceedings. There is no pending or, to the knowledge
of the Company, threatened, claim, action, suit, investigation or proceeding,
against the Company, any Company Subsidiary or any Benefit Plan or to which any
of their assets are subject, nor is the Company, any Company Subsidiary or any
Benefit Plan subject to any order, judgment or decree, in each case except as
would not reasonably be expected to have a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, there is no
unresolved violation, criticism or exception by any Governmental Entity with
respect to any report or relating to any examinations or inspections of the
Company, any Company Subsidiaries or any Benefit Plan.

(p) Compliance with Laws. (1) Except as would not have a Material Adverse
Effect, the Company and each Company Subsidiary have all material permits,
licenses, franchises, authorizations, orders and approvals of, and have made all
filings, applications and registrations with, Governmental Entities that are
required in order to permit them to own or lease their properties and assets and
to carry on their business as presently conducted and that are material to the
business of the Company or such Company Subsidiary. Since December 30, 2006,
each of the Company and each Company Subsidiary has complied in all material
respects and is not in default or violation in any respect of, and none of them
is, to the knowledge of the Company, under investigation with respect to or, to
the knowledge of the Company, has been threatened to be charged with or given
notice of any material violation of, any applicable material domestic (federal,
state or local) or foreign law, statute, ordinance, license, rule, regulation,
policy or guideline, order, demand, writ, injunction, decree or judgment of any
Governmental Entity, other than such noncompliance, defaults or violations that
would not reasonably be expected to have a Material Adverse Effect. Except for
statutory or regulatory restrictions of general application, since December 30,
2006 no Governmental Entity has placed any material restriction on the business
or properties of the Company or any Company Subsidiary.

(q) Labor. Neither the Company nor any Company Subsidiary is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
the Company or any Company Subsidiary, or to the knowledge of the Company,
threatened against any of them before the National Labor Relations Board or
other Governmental Entity and no grievance or arbitration proceeding arising out
of or under any collective bargaining agreement that is so pending against the
Company or any Company Subsidiary or to the knowledge of the Company, threatened
against any of them, (b) no strike or work stoppage in existence or, to the
knowledge of the Company, threatened involving the Company or any Company
Subsidiary, and (c) to the knowledge of the Company, no

 

16



--------------------------------------------------------------------------------

union representation question existing with respect to the employees of the
Company or any Company Subsidiary and, to the knowledge of the Company, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

(r) Company Benefit Plans.

(i) Except as has not had or would not reasonably be expected to have a Material
Adverse Effect, (A) with respect to each Benefit Plan, the Company and the
Company Subsidiaries have complied, and are now in compliance, in all respects,
with all provisions of ERISA, the Code and all laws and regulations applicable
to such Benefit Plan; and (B) each Benefit Plan has been administered in all
respects in accordance with its terms. “Benefit Plan” means any employee welfare
benefit plan within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), any employee pension benefit
plan within the meaning of Section 3(2) of ERISA and any bonus, incentive,
deferred compensation, vacation, stock purchase, stock option, severance,
employment, change of control, consulting or fringe benefit plan, program,
agreement or policy.

(ii) Except as has not had or would not reasonably be expected to have a
Material Adverse Effect, neither the Company nor the Company Subsidiaries have
incurred any withdrawal liability as a result of a complete or partial
withdrawal from a “multiemployer plan”, as that term is defined in Part I of
Subtitle E of Title IV of ERISA, that has not been satisfied in full.

(iii) Except as disclosed in Section 2.2(r)(iii) of the Disclosure Schedule,
(A) neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby will (i) result in any payment
(including severance, unemployment compensation, “excess parachute payment”
(within the meaning of Section 280G of the Code), forgiveness of indebtedness or
otherwise) becoming due to any current or former employee, officer or director
of the Company or any Company Subsidiary from the Company or any Company
Subsidiary under any Benefit Plan or otherwise, (ii) increase any benefits
otherwise payable under any Benefit Plan, (iii) result in any acceleration of
the time of payment or vesting of any such benefits, (iv) require the funding or
increase in the funding of any such benefits or (v) result in any limitation on
the right of the Company or any Company Subsidiary to amend, merge, terminate or
receive a reversion of assets from any Benefit Plan or related trust and
(B) neither the Company nor any Company Subsidiary has taken, or permitted to be
taken, any action that required, and no circumstances exist that will require
the funding, or increase in the funding, of any benefits or resulted, or will
result, in any limitation on the right of the Company or any Company Subsidiary
to amend, merge, terminate or receive a reversion of assets from any Benefit
Plan or related trust. Company has entered into arrangements with the executives
identified on Section 2.2(r)(iii) of the Disclosure Schedule and the copies of
any contracts executed in connection with such arrangements have been provided
to the Investor.

 

17



--------------------------------------------------------------------------------

(s) Environmental Liability.

(i) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) the Company and each of its Subsidiaries comply and have
complied with all applicable Environmental Laws (as defined below), and possess
and comply and have complied with all applicable Environmental Permits (as
defined below) required under such Environmental Laws, except in each case with
respect to any past non-compliance with Environmental Laws or Environmental
Permits that has been resolved; (ii) to the knowledge of the Company, there are
no Materials of Environmental Concern (as defined below) at, in or under or that
have been Released at, in or under or from any property currently or formerly
owned, leased or operated by the Company or any of its Subsidiaries, under
circumstances that have resulted in or would reasonably be expected to result in
the incurrence of costs or obligations of the Company or any of its Subsidiaries
under any applicable Environmental Law, or adversely affect the operations of
the Company or any of its Subsidiaries; (iii) neither the Company nor any of its
Subsidiaries has received any written notification alleging that it is liable
for, or written request for information pursuant to section 104(e) of the
Comprehensive Environmental Response, Compensation and Liability Act or similar
state statute concerning, any Release or threatened Release of Materials of
Environmental Concern at any location, except, with respect to any such
notification or request for information concerning any such release or
threatened release, to the extent such matter has been resolved with the
appropriate foreign, federal, state or local regulatory authority or otherwise;
(iv) neither the Company nor any of its Subsidiaries has received any written
claim or complaint, or is subject to any proceeding, relating to noncompliance
with Environmental Laws or any other liabilities pursuant to Environmental Laws,
and no such matter has been threatened in writing to the knowledge of the
Company, except for any such claim, complaint or proceedings that has been
resolved; and (v) neither the Company nor any of its Subsidiaries has assumed
responsibility for or agreed to indemnify or hold harmless, by contract or, to
the knowledge of the Company, by operation of law, any person for any liability
or obligation with respect to, arising under or relating to Environmental Laws.

(ii) For purposes of this Agreement, the following terms shall have the meanings
assigned below:

“Environmental Laws” shall mean all foreign, federal, state, local or
provincial, civil and criminal laws, statutes, ordinances, codes, orders, common
law, rules, regulations, judgments, decrees, injunctions, or agreements with any
Governmental Entity in effect as of or prior to the date of this Agreement,
relating to the protection of health (to the extent relating to exposure to
hazardous or toxic materials or materials that are otherwise harmful to human
health) and the environment (including air, soil, surface water or groundwater)
worker health and safety (to the extent relating to exposure to hazardous or
toxic materials or materials that are otherwise harmful to human health), and/or
governing the handling, use, generation, treatment, storage, transportation,
disposal, manufacture, distribution, formulation, packaging, labeling, or
Release of or exposure to hazardous or toxic materials or materials that are
otherwise harmful to human health.

 

18



--------------------------------------------------------------------------------

“Environmental Permits” shall mean all permits, licenses, registrations, and
other authorizations required under applicable Environmental Laws.

“Materials of Environmental Concern” shall mean petroleum, petroleum
hydrocarbons or petroleum products, petroleum by-products, radioactive
materials, asbestos or asbestos-containing materials, gasoline, diesel fuel,
pesticides, radon, urea formaldehyde, toxic mold, lead or lead-containing
materials, polychlorinated biphenyls; and any other chemicals, materials,
substances or wastes in any amount or concentration which are included in the
definition of “hazardous substances,” “hazardous materials,” “hazardous wastes,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “pollutants,” “regulated substances,” “solid wastes,” or
“contaminants” or words of similar import or which are regulated under or for
which liability would reasonably be expected to be imposed under any applicable
Environmental Law.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of a Material
of Environmental Concern.

(t) Anti-takeover Provisions Not Applicable. Assuming the accuracy of the
representations and warranties of the Investor, no “moratorium,” “control
share,” “fair price,” “takeover,” “business combination” or “interested
shareholder” or other similar anti-takeover statute or regulation (including any
provision of the Company’s restated articles of incorporation or amended and
restated bylaws) is applicable to the transactions contemplated by (and the
Company and its Board of Directors have taken all necessary action, if any, in
order to render any such statute, regulation or provision inapplicable to the
Investor) the Transaction Documents.

(u) Rights Plan. The Company has taken all actions necessary to amend the Rights
Plan in the form attached hereto as Exhibit C, so as to render it inapplicable
to the Transaction Documents and the transactions contemplated thereby.

(v) Intellectual Property. (1) Except as would not have a Material Adverse
Effect, (i) the Company and the Company Subsidiaries own (free and clear of any
security interests, liens or encumbrances (other than any license of
Intellectual Property that has been provided to Investor)) or have the right to
use (subject to the terms of any and all licenses governing such use) all
Intellectual Property used in their business as currently conducted,
(ii) neither the Company nor any Company Subsidiary has received any written
notice from any third person alleging that the Company or any Company Subsidiary
is engaging in any activity that infringes or violates the Intellectual Property
rights of such third person, and neither the Company nor any Company Subsidiary
is engaging in any such activity with regard to the Intellectual Property rights
of any third person, (iii) to the knowledge of the Company, no third person is
engaging in any activity

 

19



--------------------------------------------------------------------------------

that infringes or violates any Intellectual Property owned by the Company or any
of the Company Subsidiaries, (iv) the Company causes all persons who contribute
to the creation or invention of material proprietary Intellectual Property to
assign to the Company in writing all of their rights therein, (v) the Company’s
material Intellectual Property registrations and applications owned by the
Company are unexpired and subsisting, have not been abandoned, and are, to the
knowledge of the Company, have not been adjudged invalid and unenforceable, and
(vi) the Company takes commercially reasonable measures to protect its material
Intellectual Property and the security, integrity and operation of its material
software and material computer systems (and all information stored thereon or
processed thereby). “Intellectual Property” shall mean all intellectual
property, including trademarks, service marks, trade names, certification marks,
trade dress and the goodwill associated with the foregoing and registrations in
any jurisdiction of, and applications in any jurisdiction to register, the
foregoing, including any extension, modification or renewal of any such
registration or application; patents, applications for patents (including
divisions, continuations, continuations in part and renewal applications), and
any renewals, extensions or reissues thereof, in any jurisdiction; trade
secrets; and copyrights and registrations or applications for registration of
copyrights in any jurisdiction, and any renewals or extensions thereof.

(2) The Investor acknowledges that the representations and warranties set forth
in Sections 2.2(v)(1)(ii) and 2.2(v)(1)(iii) are the only representations and
warranties being made by the Company in this Agreement with respect to
infringement or other violation of Intellectual Property rights.

(w) Knowledge as to Conditions. As of the date of this Agreement, the Company
knows of no reason why any regulatory approvals and, to the extent necessary,
any other approvals, authorizations, filings, registrations, and notices
required or otherwise a condition to the consummation of the transactions
contemplated by this Agreement will not be obtained.

(x) Brokers and Finders. Except for RBC Capital Markets Corporation, neither the
Company nor any Company Subsidiary nor any of their respective officers or
directors has employed any broker or finder or incurred any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees, and no
broker or finder has acted directly or indirectly for the Company or any Company
Subsidiary, in connection with this Agreement or the transactions contemplated
hereby. The Company has delivered to Investor a true and complete copy of the
engagement letter for RBC Capital Markets Corporation

(y) Insurance. Except as would not, individually or in the aggregate, have a
Material Adverse Effect, (i) the assets, properties and businesses of the
Company are subject to reasonable and customary policies relative to other
participants in the graphic arts and printing systems industry, (ii) all
material insurance policies of the Company and its Subsidiaries are in full
force and effect (except for policies that have expired in accordance with their
terms in the ordinary course, (iii) neither the Company nor any of its
Subsidiaries is in breach or default thereunder and (iv) no notice of
cancellation or termination has been received with respect to any such policy,
other than such notices which are received in the ordinary course of business.

 

20



--------------------------------------------------------------------------------

(z) Acknowledgment Regarding Investor’s Purchase of Common Stock. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company or any Company Subsidiary (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s purchase of the
Securities. The Company further represents to the Investor that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

2.3 Representations and Warranties of the Investor. Except as Previously
Disclosed, the Investor hereby represents and warrants to the Company, as of the
date of this Agreement and as of the Closing Date, that:

(a) Organization and Authority. Investor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and where failure to be so qualified would be reasonably
expected to materially adversely affect Investor’s ability to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis, and Investor has the corporate or other power and
authority and governmental authorizations to own its properties and assets and
to carry on its business as it is now being conducted.

(b) Authorization.

(i) Investor has the corporate or other power and authority to enter into the
Transaction Documents and to carry out its obligations hereunder and thereunder.
The execution, delivery and performance of the Transaction Documents by Investor
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by the Investor’s board of directors, general partner or
managing members, as the case may be, and no further approval or authorization
by any of its shareholders, partners or other equity owners, as the case may be,
is required. This Agreement has been, and the Registration Rights Agreement will
be, duly and validly executed and delivered by Investor and assuming due
authorization, execution and delivery by the Company, this Agreement is, and
Registration Rights Agreement will be, a valid and binding obligation of
Investor enforceable against Investor in accordance with its terms, subject to
the effect of any applicable bankruptcy, insolvency (including all laws relating
to fraudulent transfers), reorganization, moratorium or similar laws affecting
creditors’ rights generally and subject to the effect of general principles of
equity (regardless of whether considered in a proceeding at law or in equity).
No other corporate proceedings

 

21



--------------------------------------------------------------------------------

are necessary for the execution and delivery by the Investor of the Transaction
Documents, the performance by it of its obligations hereunder and thereunder or
the consummation by it of the transactions contemplated hereby and thereby.

(ii) Neither the execution, delivery and performance by Investor of the
Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, nor compliance by Investor with any of the provisions hereof
or thereof, will (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any lien, security
interest, charge or encumbrance upon any of the properties or assets of such
Investor under any of the terms, conditions or provisions of (i) its articles of
incorporation or bylaws, its certificate of limited partnership or partnership
agreement or its similar governing documents or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Investor is a party or by which it may be bound, or to
which Investor or any of the properties or assets of the Investor may be
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph, violate any law, statute, ordinance, rule or
regulation, permit, concession, grant, franchise or any judgment, ruling, order,
writ, injunction or decree applicable to Investor or any of its properties or
assets except in the case of clauses (A)(ii) and (B) for such violations,
conflicts and breaches as would not reasonably be expected to materially
adversely affect Investor’s ability to perform its obligations under this
Agreement or consummate the transactions contemplated hereby on a timely basis.

(iii) Other than as set forth in Item 1 of Section 2.2(e) of the Disclosure
Schedule of the Company, and the securities or blue sky laws of the various
states, no notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity, nor expiration or termination of any statutory waiting period, is
necessary for the consummation by Investor of the transactions contemplated by
this Agreement.

(c) Purchase for Investment. Investor acknowledges that the Purchased Securities
have not been registered under the Securities Act or under any state securities
laws. Investor (1) is acquiring the Purchased Securities pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute any of the Purchased Securities to any
person, (2) will not sell or otherwise dispose of any of the Purchased
Securities, except in compliance with the Transaction Documents and the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (3) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Purchased
Securities and of making an informed investment decision and (4) is an
“accredited investor” (as that term is defined by Rule 501 of the Securities
Act).

 

22



--------------------------------------------------------------------------------

(d) Financial Capability. Investor currently has or at Closing will have
available funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement

(e) Knowledge as to Conditions. As of the date of this Agreement, Investor knows
of no reason why any regulatory approvals required or otherwise a condition to
the consummation of the transactions contemplated by this Agreement will not be
obtained.

(f) Brokers and Finders. Except for JPMorgan Securities, Inc. and Wachovia
Securities, neither Investor nor its Affiliates or any of their respective
officers or directors has employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for such
Investor, in connection with this Agreement or the transactions contemplated
hereby. The Company will not be responsible for any brokerage, finder’s or other
fee or commission to any broker, finder or investment banker in connection with
the transactions contemplated by the Transaction Documents based upon
arrangements made by or on behalf of Investor or its Affiliates.

(g) Information Supplied. None of the information supplied in writing by
Investor or its Affiliates for inclusion in the Company proxy statement for the
Shareholders’ Meeting will, at the date it is filed with the SEC, when first
mailed to the Company’s shareholders and at the time of the Shareholders’
Meeting, and at the time of any amendment or supplement thereof, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading.

(h) There are no claims, actions, suits, investigations or proceedings pending
or, the knowledge of the officers of Investor, threatened against Investor or
any of its Affiliates before any Governmental Entity that would or seeks to
prevent or materially delay the consummation of any of the transactions
contemplated by this Agreement or otherwise prevent or materially delay Investor
from performing its obligations under this Agreement. Investor and its
Affiliates are not subject to any continuing order of, consent decree,
settlement agreement or other similar written agreement with, any Governmental
Entity that would or seeks to prevent or materially delay the consummation of
any of the transactions contemplated by this Agreement or otherwise prevent or
materially delay Investor from performing its obligations under this Agreement.

(i) Equity Commitment. Concurrently with the execution of this Agreement,
Investor has delivered to the Company the duly executed equity commitment letter
(the “Equity Commitment Letter”) by and among Investor and One Equity Partners
III, L.P. (“OEP”) in the form attached as Exhibit D to this Agreement, pursuant
to which OEP has committed to invest the amount set forth therein subject to the
terms and conditions contained therein. The Equity Commitment Letter is a legal,
valid and binding obligation of OEP and enforceable against OEP in accordance
with its terms, and as of the date hereof no event has occurred which, with or
without notice, lapse of time or both, would constitute a default on the part of
OEP under the Equity Commitment Letter.

 

23



--------------------------------------------------------------------------------

(j) Portfolio Companies. (i) None of the entities in which OEP Holding
Corporation, directly or indirectly, has a controlling interest is engaged in
the graphic arts and printing systems industry in competition with the Company.

(ii) Other than Anx eBusiness, none of the entities in which JPMorganChase &
Co., directly or indirectly, has a controlling interest is engaged in a business
that earns revenue from US operations in a North American Industry
Classification System Code (“NAICS Code”) at the six or seven digit level, as
established by the United States Department of Commerce, common with any NAICS
Code applicable to the business carried out by the Company. For the purposes of
this Section 2.3(j), “control” shall have the meaning assigned to such terms by
the HSR Act and the rules framed thereunder.

ARTICLE III

COVENANTS

3.1 Filings; Other Actions.

(a) The Investor, on the one hand, and the Company, on the other hand, will
cooperate and consult with the other and use reasonable best efforts to prepare
and file all necessary documentation, to effect all necessary applications,
notices, petitions, filings and other documents, and to obtain all necessary
permits, consents, orders, approvals and authorizations of, or any exemption by,
all Governmental Entities, and the expiration or termination of any applicable
waiting periods, necessary or advisable to consummate the transactions
contemplated by this Agreement, and to perform the covenants contemplated by
this Agreement. Each of the Investor and the Company shall use commercially
reasonable efforts and cooperate with one another with a view to obtaining the
consents or approvals of any third parties (other than Governmental Entities)
necessary or advisable to consummate the transactions contemplated hereby,
provided that neither party shall be required to pay any fees or consideration
to any person in order to obtain any such third party consents or approvals.
Each party shall execute and deliver both before and after the Closing such
further certificates, agreements and other documents and take such other actions
as the other parties may reasonably request to consummate or implement such
transactions or to evidence such events or matters. In particular, the parties
hereto will use their reasonable best efforts to promptly obtain or submit the
approvals and authorizations of, filings and registrations with, and
notifications to, or expiration or termination of any applicable waiting period,
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”)
or applicable competition or merger control laws of other jurisdictions. Without
limiting the foregoing, the Company and the Investor shall prepare and file a
Notification and Report Form pursuant to the HSR Act promptly after the date of
this Agreement. The Investor and the Company will have the right to review in
advance, and to the extent practicable each will consult with the other, in each
case subject to applicable laws relating to the exchange of information, all the
information relating to such other party, and any of their respective
Affiliates, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement. In exercising the foregoing right,
each of the parties hereto agrees to act reasonably and as promptly as
practicable. Each party hereto agrees to keep the other party apprised of the
status of matters referred to in this Section 3.1(a). The Investor and

 

24



--------------------------------------------------------------------------------

the Company shall promptly furnish the other with copies of written
communications received by it or its Subsidiaries from, or delivered by any of
the foregoing to, any Governmental Entity in respect of the transactions
contemplated by this Agreement (other than any portions thereof that relate to
confidential supervisory matters).

(b) The Company shall call a special meeting of its shareholders (the
“Shareholders’ Meeting”), as promptly as practicable following the date hereof,
to vote on the proposal to approve the issuance of the Common Stock for purposes
of the NASDAQ Rules (the “Shareholder Proposal”). Subject to Section 3.1(e), the
Board of Directors shall recommend to the Company’s shareholders that such
shareholders vote in favor of the Shareholder Proposal (the “Board
Recommendation”). In connection with such meeting, the Company shall, as
promptly as practicable, prepare (and the Investor will reasonably cooperate
with the Company to prepare) and file with the SEC a preliminary proxy
statement, shall use its reasonable best efforts to respond to any comments of
the SEC or its staff and to cause a definitive proxy statement related to such
Shareholders’ Meeting to be mailed to the Company’s shareholders not more than
five business days after clearance thereof by the SEC, and, subject to
Section 3.1(e), shall use its reasonable best efforts to solicit proxies for
such shareholder approval. The Company shall notify Investor promptly of the
receipt of any comments from the SEC or its staff and of any request by the SEC
or its staff for amendments or supplements to such proxy statement or for
additional information and will supply Investor with copies of all
correspondence between the Company or any of its representatives, on the one
hand, and the SEC or its staff, on the other hand, with respect to such proxy
statement. If at any time prior to such Shareholders’ Meeting there shall occur
any event that is required to be set forth in an amendment or supplement to the
proxy statement, the Company shall as promptly as reasonably practicable prepare
and mail to its shareholders such an amendment or supplement and Investor shall
cooperate with the Company in taking such actions. Each of the Investor and the
Company agree promptly to correct any information provided by it or on its
behalf for use in the proxy statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall as promptly as reasonably practicable prepare and mail to its shareholders
an amendment or supplement to correct such information to the extent required by
applicable laws and regulations. The Company shall consult with the Investor
prior to filing any proxy statement or any amendment or supplement thereto, and
provide the Investor with a reasonable opportunity to comment thereon.

(c) Each of the Investor, on the one hand, and the Company, on the other hand,
agrees, upon request, to furnish the other party with all information concerning
itself, its Affiliates, directors, officers, partners and shareholders and such
other matters as may be reasonably necessary or advisable in connection with the
proxy statement in connection with any such Shareholders’ Meeting and any other
statement, filing, notice or application made by or on behalf of such other
party or any of its Subsidiaries to any Governmental Entity in connection with
the Closing and the other transactions contemplated by this Agreement.

(d) The Company agrees that (i) it and its executive officers and directors
shall not, (ii) its Subsidiaries and its Subsidiaries’ executive officers and
directors shall not and (iii) it shall use reasonable best efforts to ensure
that its and its Subsidiaries’ investment bankers, attorneys, accountants,
agents and other representatives (“Representatives“) shall not, (A) directly or
indirectly, initiate, solicit or knowingly encourage or facilitate any
inquiries,

 

25



--------------------------------------------------------------------------------

discussions, offers or requests that constitute, or may reasonably be expected
to constitute, an Acquisition Proposal, (B) directly or indirectly, engage in
any negotiations or discussions concerning, or provide access to its properties,
books and records or any confidential information or data to, any person
relating to an Acquisition Proposal or (C) approve, endorse, recommend or enter
into any agreement or any letter of intent or agreement in principle with
respect to any Acquisition Proposal (other than a confidentiality agreement as
contemplated below). The Company agrees that it will, and it will cause its
Subsidiaries and Representatives to, immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any persons
conducted heretofore with respect to any Acquisition Proposal. Notwithstanding
any of the foregoing, prior to obtaining the Company Requisite Vote, nothing
contained in this Agreement shall prevent the Company or the Board of Directors
(acting through the special committee or otherwise) from furnishing information
to, or engaging in negotiations or discussions with, any person in connection
with an unsolicited Acquisition Proposal by such person, if prior to taking such
action (w) the Board of Directors (acting through the special committee or
otherwise) determines in good faith (after consultation with its outside legal
counsel) that such Acquisition Proposal is, or could reasonably be expected to
result in, a Superior Proposal, (x) the failure to take such actions would be
inconsistent with its fiduciary duties under applicable law, (y) the Company
receives from such person an executed confidentiality agreement with terms no
less favorable in the aggregate than the Confidentiality Agreement, and
(z) prior to taking such action, the Company provides written notice to the
Investor of such matter (which notice shall identify the person who has made the
Acquisition Proposal and the material terms, if any, of such Acquisition
Proposal). Nothing in this Section 3.1 shall prohibit the Company from taking
and disclosing to its shareholders a position contemplated by Rule 14d-9 and
Rule 14e-2(a) promulgated under the Exchange Act (or any similar communication
to shareholders in connection with the making or amendment of a tender or
exchange offer) or from making any disclosure to the Company’s shareholders, if
the Board of Directors determines in good faith that failure to take such
actions would be inconsistent with its fiduciary duties to the shareholders of
the Company under applicable law; provided that (i) if, in connection with
taking and disclosing any such position to the Company’s shareholders, the
Company’s disclosure otherwise constitutes a Change of Recommendation under
Section 3.1(e), then the Investor shall be entitled to exercise the rights and
remedies associated with a Change of Recommendation under Section 3.1(e) and
5.1(h) (it being understood, for removal of doubt, that a recommendation against
acceptance of any such offer or a “stop-look-and-listen” communication to the
stockholders of the Company would not constitute a Change of Recommendation
hereunder), (ii) to the extent the Company has previously effected a Change of
Recommendation, nothing in this Section 3.1(d) shall be deemed to cure any
Change of Recommendation or otherwise render such previous disclosure anything
other than a Change of Recommendation, and (iii) nothing in this Section 3.1(d)
shall otherwise relieve the Company of its obligation under Section 3.1(e).

(e) Except as set forth in this Section 3.1(e), neither the Board of Directors
of the Company nor any committee thereof shall (i) withdraw or modify, or
publicly propose to withdraw or modify, in a manner adverse to the Investor, the
Board Recommendation, (ii) recommend, adopt or approve, or propose publicly to
recommend, adopt or approve, any Acquisition Proposal or Acquisition Proposal
Documentation (as defined below) (any action described in clauses (i) and
(ii) of this Section 3.1(e), a “Change of Recommendation”) or (iii) execute (or
allow the Company or any of its Subsidiaries to execute) any letter of intent,

 

26



--------------------------------------------------------------------------------

memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement, option agreement, joint venture agreement, partnership
agreement or other similar agreement constituting an Acquisition Proposal (other
than a confidentiality agreement pursuant to Section 3.1(d)) (any such
documentation, “Acquisition Proposal Documentation“). Notwithstanding the
foregoing or any other provision of this Section 3.1 to the contrary, if, at any
time prior to obtaining the Company Requisite Vote (but after the expiration of
the Notice Period (as defined below)), the Company’s Board of Directors
determines, in response to an Acquisition Proposal that was unsolicited and that
did not otherwise result from a breach of Section 3.1(d), that such Acquisition
Proposal is a Superior Proposal, (A) the Company may terminate this Agreement in
accordance with Section 5.1(g) and Section 5.2 to concurrently enter into a
definitive agreement with respect to such Superior Proposal and (B) its Board of
Directors may approve or recommend such Superior Proposal to its shareholders;
provided, that the Company may not terminate this Agreement pursuant to this
Section 3.1(e) and its Board of Directors may not approve or recommend any
Superior Proposal and the Company may not enter into or execute any definitive
agreement with respect to such Superior Proposal (other than a confidentiality
agreement pursuant to Section 3.1(d)), and any such action shall be void and of
no force or effect, unless (x) the Company has provided a written notice to
Investor (a “Notice of Superior Proposal“) advising Investor that the Company
has received a Superior Proposal and specifying the identity of the person
making such Superior Proposal and the material terms thereof, together with
copies of any written offer, proposal or agreement in respect of such Superior
Proposal (it being understood that neither the delivery of a Notice of Superior
Proposal nor any subsequent public announcement thereof, in each case in and of
itself, shall entitle the Company to terminate this Agreement pursuant to
Section 5.1(g)); and (y) Investor does not, within seven business days following
its receipt of the Notice of Superior Proposal (the “Notice Period”), make an
offer that, as determined by the Board of Directors of the Company, results in
the applicable Acquisition Proposal no longer being a Superior Proposal
(provided that, during the Notice Period, the Company shall and shall cause its
Representatives to, if so requested by Investor, negotiate in good faith with
Investor with respect to any revised or new proposal from Investor in respect of
the terms of the transactions contemplated by this Agreement or the Superior
Proposal), it being further understood and agreed that any amendment to the
financial terms or other material terms of such Superior Proposal shall require
a new Notice of Superior Proposal and a new Notice Period; provided, however any
such new Notice Period shall be two business days instead of seven business
days; and provided, further, however, that in no event shall the Company be
required to deliver to the Investor a Notice of Superior Proposal on more than
four occasions with respect to any particular Acquisition Proposal made by any
one party. Notwithstanding any of the foregoing, at any time prior to obtaining
the Company Requisite Vote, the Board of Directors shall be permitted to make a
Change of Recommendation described in clause (i) of such definition in the event
that (a) the Board of Directors, acting in good faith after consultation with
outside counsel to the Company, determines that the failure to take such action
would be inconsistent with its fiduciary duties under applicable law and (b) the
Company has provided Investor with at least three business days’ prior notice of
the Change of Recommendation; provided that, unless this Agreement is terminated
by the Investor in accordance with Section 5.1(h) the obligation of the Company
to call, give notice of, convene and hold the Shareholders’ Meeting as promptly
as practicable after the date of this Agreement shall not be limited or
otherwise affected by the commencement, disclosure, announcement or submission
to it of any Acquisition Proposal or by such a Change of Recommendation.

 

27



--------------------------------------------------------------------------------

(f) From and after the date hereof,

(1) the Company and the Investor will use their reasonable best efforts in good
faith to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or desirable, or advisable, so as to permit
the consummation of the sale of Purchased Securities to the Investor as promptly
as practicable and otherwise to enable consummation of the transactions
contemplated hereby subject to the terms and conditions hereof;

(2) the Company will use its reasonable best efforts in good faith to, take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or desirable, or advisable, so as to permit the consummation
of the sale of Institutional Investors’ Purchased Securities to the
Institutional Investors and the Recapitalization as promptly as practicable and
otherwise to enable consummation of the transactions contemplated hereby subject
to the terms and conditions hereof and the Institutional Investors Agreement;
and

(3) the Company will use its reasonable best efforts in good faith to consummate
the sale of all insurance policies of the Company set forth in Section 3.1(f) of
the Disclosure Schedule prior to the Closing Date on terms reasonably acceptable
to the Investor (the “Life Insurance Policy Sale”).

3.2 Access to Information. From and after the date hereof and until the Closing
Date, the Investor shall be entitled, through its officers, employees and
Representatives (including its legal advisors and accountants), to make such
investigation of the properties, businesses and operations of the Company and
its Subsidiaries and such access to the offices, books and records and Tax
reporting positions of the Company and its subsidiaries as it reasonably
requests and to make extracts and copies of such books and records at its own
expense. Any such investigation and examination shall be conducted during
regular business hours and under the supervision of the Company’s personnel and
in such manner so as not to interfere with the normal operations of the Company.
Notwithstanding anything to the contrary, the Company shall not be required to
disclose any information to the Investor if such disclosure would (i) result in
the breach of any attorney-client or other legal privilege, or (ii) contravene
any applicable laws, fiduciary duty or binding agreement entered into prior to
the date hereof. The Company shall cause the officers, employees, consultants,
agents, accountants, attorneys and other Representatives of the Company and its
Subsidiaries to reasonably cooperate with the Investor and its representatives
in connection with such investigation and examination.

3.3 Conduct of the Business. Prior to the earlier of the Closing Date and the
termination of this Agreement pursuant to Section 5.1, the Company shall, and
shall cause each Company Subsidiary to, use commercially reasonable efforts to
carry on its business in the ordinary course of business and use reasonable best
efforts to maintain and preserve its and such Company Subsidiary’s business
(including its organization, assets, properties, goodwill and insurance
coverage) and preserve its business relationships with customers, strategic
partners, suppliers, distributors and others having business dealings with it.
Between the date of this Agreement and the Closing, neither the Company nor any
of its Subsidiaries shall, directly or indirectly, without the prior written
consent of the Investor:

(a) issue, deliver, sell, pledge, dispose of, grant, award or encumber any
shares of capital stock, ownership interests or voting securities, or any
options, warrants, convertible securities or other rights of any kind to acquire
or receive any shares of capital stock, any other ownership interests or any
voting securities of the Company or any of its Subsidiaries (except for
(A) issuances of stock in exercise of options granted under the Benefit Plans as
disclosed on Section 2.2(b) of the Disclosure Schedule or (B) issuances in
accordance with this Agreement and the Institutional Investors’ Purchase
Agreement);

 

28



--------------------------------------------------------------------------------

(b) declare, authorize, set aside, make or pay any dividend or other
distribution, payable in cash, stock, property or otherwise, with respect to any
of its capital stock (except any dividend or distribution by a Subsidiary of the
Company to the Company or wholly-owned subsidiary of the Company);

(c) adjust, recapitalize, reclassify, combine, split, subdivide, redeem,
purchase or otherwise acquire any shares of capital stock of the Company or any
Subsidiary that is not wholly-owned, or adjust, recapitalize, reclassify,
combine, split or subdivide any capital stock or other ownership interests of
any of the Company’s wholly-owned subsidiaries;

(d) except as contemplated by the Recapitalization, incur or modify in any
material respect the terms of any indebtedness for borrowed money, or assume,
guarantee or endorse, or otherwise as an accommodation become responsible for,
the obligations of any person, or make any loans, advances or capital
contributions to, or investments in, any other person (other than a wholly-owned
subsidiary of the Company), except (i) in the ordinary course of business up to
an aggregate amount of $2,500,000 and (ii) incurring additional indebtedness
under the Company’s revolving credit facility in an amount not to exceed
$10,000,000, it being understood that indebtedness incurred under one of the
foregoing clauses (i) or (ii) shall not reduce the amount of indebtedness
permitted to be incurred under the other clause; or

(e) amend (other than in a manner permitted pursuant to Section 4.10 with
respect to the Institutional Investors’ Purchase Agreement), or waive any rights
under, the Institutional Investors’ Purchase Agreement or any agreements
relating to the Recapitalization.

3.4 Option Plan. Prior to Closing, the Company will adopt a plan (“New Option
Plan”) relating to the grant of stock options to its officers, directors and
employees, the terms of which New Option Plan shall be to the reasonable
satisfaction of the Investor.

3.5 Confidentiality. All information furnished prior to the Closing to a party
or its advisor by a party or its advisor in connection with the transactions
contemplated hereby shall be subject to, and the recipient of such information
shall hold all such information in confidence in accordance with, and to the
extent required by, the provisions of the Confidentiality Agreement between the
Company and the Investor.

 

29



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1 Standstill Agreement. (a) The Investor agrees that, from and after Closing,
without the prior written approval of the Company, neither the Investor nor any
of its Affiliates will, directly or indirectly:

(i) purchase, offer or agree to purchase, or otherwise acquire beneficial
ownership of, any Equity Securities (as hereinafter defined), debt securities or
all or substantially all of the assets of the Company, other than pursuant to
the exercise of Investor’s rights under Section 4.5;

(ii) (A) make or in any way participate in any solicitation of proxies to vote,
or seek to advise or influence any person with respect to the voting of, any
Voting Shares or other securities of the Company or any of its Subsidiaries,
(B) seek or propose to influence, advise, change or control the management,
Board of Directors, policies, affairs or strategy of the Company or any of its
Subsidiaries, in each case by way of any public communication intended for such
purpose (it being understood that this clause (B) shall not prohibit the
Investor from complying with its fiduciary and contractual obligations or
exercising its rights under Section 4.3 or any Board Representative from
performing his or her duties as a director of the Company), (C) make or
encourage others to make a proposal for any transaction which would result in a
Change of Control (as defined below) or (D) take any action to form, join or in
any way participate in any partnership, syndicate or other group (as defined in
Rule 13d-5(b)(1) under the Exchange Act, as in effect on the date hereof) with
respect to Equity Securities or debt securities with a view to circumventing the
provisions of this Section 4.1 or otherwise act in concert with any person for
the purpose of circumventing the provisions of this Agreement;

(iii) deposit any Equity Securities in a voting trust or similar agreement or
subject any Equity Securities to any arrangement or agreement with respect to
the voting of such Equity Securities, in each case with a view to circumventing
the restrictions imposed on the Investor under Section 4.1; provided, however,
that this Section 4.1(a)(iii) shall not prohibit any such arrangement solely
among the Investor and any of the controlled Affiliates of One Equity Holding
Corporation;

(iv) propose (or publicly announce or otherwise disclose an intention to
propose), solicit, offer, seek to effect, negotiate with or provide any
confidential information relating to the Company or its business to any other
person with respect to, any tender or exchange offer, merger, consolidation,
share exchange, business combination, restructuring, recapitalization or similar
transaction involving the Company; provided, that nothing set forth in this
Section 4.1(a)(iv) shall prohibit the Investor from soliciting, offering,
seeking to effect and negotiating with any person with respect to Transfers of
Equity Securities otherwise permitted by this Article IV;

(v) publicly or privately make or in any way advance any request or proposal to
amend, modify or waive any provision of this Agreement; or

 

30



--------------------------------------------------------------------------------

(vi) announce an intention to do, or solicit, assist, prompt, induce or attempt
to induce any person to do, any of the actions restricted or prohibited under
subparagraphs (a)(i) through (v) above.

(b) Notwithstanding anything in this Agreement, the foregoing provisions of
Section 4.1(a) shall not prohibit activities of any Subsidiaries or Affiliates
of OEP in the ordinary course of their respective businesses which would
otherwise violate the provisions of Section 4.1(a) (“permitted activities”)
provided that (i) appropriate “information barriers” are established between
individuals who are working on behalf of OEP and its Representatives to whom
confidential information regarding the Company is disclosed hereunder and those
individuals who engage in permitted activities which will prevent confidential
information regarding the Company from being disclosed to such individuals,
(ii) such permitted activities are conducted only in accordance with the
policies and procedures governing such information barriers and with applicable
law, (iii) the individuals engaging in permitted activities are not acting at
the direction of OEP or any of its Representatives to whom confidential
information regarding the Company has been disclosed hereunder and (iv) such
activities are not undertaken with a view to circumventing the provisions of
Section 4.1.

(c) The Investor’s obligations under Sections 4.1(a) shall terminate on the
earliest of (a “Standstill Termination Date”): (i) the date on which the
Investor and its Affiliates beneficially own less than 10% of the issued and
outstanding Voting Shares; (ii) the date on which the Company’s Board of
Directors (x) publicly recommends that shareholders tender their shares to any
person who has publicly announced or commenced a tender or exchange offer which,
if consummated, would result in a Change of Control, or (y) fails to recommend
that shareholders reject such an offer within ten (10) business days after its
public announcement (including a public filing) or commencement or otherwise
fails to make a “stop-look-and-listen” communication to the stockholders of the
Company within such time period; (iii) the public announcement (including a
public filing) by the Company that it is “for sale” in a transaction, or that it
recommends a proposed transaction, that would result in a Change of Control;
(iv) the execution by the Company of a definitive agreement which, if
consummated, would result in a Change of Control; (v) the public announcement
(including a public filing) by or on behalf of any person (other than Investor
and its Affiliates) or “group”, as such term is defined in Section 13(d)(3) of
the Exchange Act (other than any group that includes Investor or any of its
Affiliates) of the commencement of a bona fide proxy or consent solicitation to
elect or remove a majority of the Board of Directors which is not, within
ten (10) days after the announcement of such proxy or consent solicitation,
publicly opposed by the Board of Directors; (vi) failure of any individual who
is duly designated by the Investor and duly qualified to serve as a Board
Representative on the Board of Directors as provided in Section 4.3 to become a
member of the Board of Directors which failure results from a breach by the
Company of its obligations under Section 4.3; or (vii) the date the Common Stock
ceases to trade on NASDAQ.

A “Change of Control” shall be deemed to have occurred (i) if any person or
group (other than the Investor and its Affiliates) shall acquire beneficial
ownership of more than 50% of the Voting Shares issued and outstanding (it being
understood, for removal of doubt, that the transactions contemplated hereby and
by the Institutional Investors’ Purchase Agreement do not, by themselves,
constitute a Change of Control), (ii) upon consummation of a merger or
consolidation of the Company into or with another person (other than the
Investor and its

 

31



--------------------------------------------------------------------------------

Affiliates) in which the shareholders of the Company immediately prior to the
consummation of such transaction shall own less than 50% of the voting
securities of the surviving person (or the parent of the surviving person where
the surviving person is wholly owned by the parent person) immediately following
the consummation of such transaction, or (iii) upon the consummation of the
sale, transfer or lease (but not including a transfer or lease by pledge or
mortgage to a bona fide lender) of all or substantially all of the assets of the
Company to another person other than a Company Subsidiary.

As used herein, “Equity Securities” means, at any time, all Voting Shares and
other securities of any person convertible into, or exchangeable or exercisable
for, Voting Shares, in each case then issued and outstanding. “Voting Shares”
means, at any time, all Common Stock and other voting shares (if any) of the
Company, in each case then issued and outstanding. As used herein, “beneficial
ownership”, “beneficially own” and correlative terms have the meaning set forth
in Rule 13d-3 and Rule 13d-5 under the Exchange Act and, for the avoidance of
doubt, it is understood and agreed that the following shall apply for the
purpose of calculating the beneficial ownership of Voting Shares of any person
for any purpose under this Section 4.1: (i) any Equity Security that is
convertible into, or exchangeable or exercisable for, any Voting Shares and is
beneficially owned by such person or any of its Affiliates shall be treated as
fully converted, exchanged or exercised, as the case may be, into or for the
underlying Voting Shares (regardless of when or on what conditions such
conversion, exchange or exercise may occur), (ii) Equity Securities that are
beneficially owned by such person and each of its Affiliates, or by any member
of a group of which such person or any of its Affiliates is a member pursuant to
said Rule 13d-5, shall be aggregated as if beneficially owned by such person and
(iii) any Equity Security that is convertible into, or exchangeable or
exercisable for, Voting Shares and is beneficially owned by any person other
than such person or any of its Affiliates shall not be taken into account.

(d) The provisions of this Section 4.1 shall supersede the standstill provisions
of the Investor’s Confidentiality Agreement in their entirety from and after the
Closing.

4.2 Transfer Restrictions.

(a) Restrictions on Transfer. Except as otherwise permitted in this Agreement,
for a period ending on the earlier of (x) twelve months after the Closing Date
or (y) the occurrence of a Standstill Termination Date, the Investor will not
transfer, sell, assign or otherwise dispose of (“Transfer”) any Purchased
Securities, and after such period the Investor may Transfer the Purchased
Securities (A) only in a privately negotiated transaction to any person or group
of persons that would not acquire pursuant to such Transfer beneficial ownership
of 10% or more of the issued and outstanding shares of Common Stock or (B) into
the public market (in a registered public offering, pursuant to Rule 144 under
the Securities Act or otherwise, including through any broker, dealer or
underwriter, acting in a capacity as such, that purchases Purchased Securities
for distribution) provided that the Investor does not knowingly (without,
however, imposing any duty of inquiry on the Investor) effect any public market
sale or transfer that would result in any person or group acquiring beneficial
ownership of 10% or more of the issued and outstanding shares of Common Stock.

 

32



--------------------------------------------------------------------------------

(b) Permitted Transfers. Notwithstanding Section 4.2(a), Investor shall be
permitted to Transfer any portion or all of its Common Stock acquired pursuant
to this Agreement at any time under the following circumstances:

(i) Transfers to (A) any Affiliate of the Investor, provided that for the
purposes of this clause (1) the term “Affiliate” shall only include (i) the
entities controlled, directly or indirectly, by OEP Holding Corporation and
(ii) entities controlled, directly or indirectly, by JPMorganChase & Co. that
are engaged in the private equity business or (B) any direct or indirect limited
partner or shareholder of the Investor, but in each case only if the transferee
agrees in writing for the benefit of the Company to be bound by the terms of
this Agreement (any such transferee shall be included in the term “Investor”);
and

(ii) Transfers pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction that has,
without the participation of Investor, resulted in a Change of Control involving
the Company or any Company Subsidiary.

Other than pursuant to a transaction contemplated by Section 4.2(b)(ii) above,
the Investor agrees that it will not Transfer any interest in any transferee
pursuant to this Section 4.2(b), unless (x) prior thereto the Purchased
Securities held by such entity are transferred to the Investor or to one or more
of the permitted transferees pursuant to this Section 4.2(b) and/or (y) such
transferee remains a person to which Investor is permitted to transfer any
portion or all of its Common Stock under Section 4.2(b)(i) following such
Transfer. Any such Transfer pursuant to clause (i) of this Section 4.2(b) shall
be void unless each transferee shall agree that prior to such time as it ceases
to be a Person to which Investor is permitted to Transfer any portion or all of
its Common Stock pursuant to clause (i) of this Section 4.2(b), it shall
Transfer the Purchased Securities it holds to Investor or one or more permitted
transferees of Investor pursuant to this Section 4.2(b).

4.3 Governance Matters.

(a) The Company will promptly cause three persons nominated by Investor to be
elected or appointed to the Board of Directors (the “Board Representatives”),
effective as of the Closing, with at least one Board Representative to be
elected or appointed to each of the three classes of the Board of Directors with
terms expiring in, respectively, the calendar year 2009, 2010 and 2011 (each
class of members of the Board of Directors with terms expiring in a different
year, a “Class”). The election or appointment of the Board Representatives will
be subject to satisfaction of all legal and governance requirements regarding
service as a director of the Company and to the reasonable approval of the
Nominating and Governance Committee of the Board of Directors (such approval not
to be unreasonably withheld or delayed); provided, that, in no event shall any
of the Board Representatives be required to be “independent” as such term is
defined in the rules and regulations promulgated by NASDAQ. At or prior to
Closing, the Company shall take all corporate and other action necessary (x) to
cause one of the existing directors from each Class to resign, and (y) to cause
each of the three individuals designated by the Investor to be elected or
appointed to the Board of Directors (with a least one designee being elected or
appointed to a different Class) effective as of Closing for an initial term
ending, in

 

33



--------------------------------------------------------------------------------

each case, at the next annual meeting of the shareholders of the Company. As of
the date hereof, Investor has designated each of David Cohen, Colin Farmer and
David Eckert as a nominee for Board Representative, and the Company acknowledges
that, based upon information regarding such nominees provided to the Company by
Investor as of the date of this Agreement, the said nominees meet all the legal
and governance requirements regarding service as a director of the Company as of
such date. Any individual subsequently designated by the Investor pursuant to
this Section 4.3 must be reasonably acceptable to the Company; provided, that,
in no event shall any Board Representative designated by the Investor be
required to be “independent” as such term is defined in the rules and
regulations promulgated by NASDAQ.

(b) Subsequent to the appointment of the Board Representatives in accordance
with Section 4.3(a) above, the Investor shall have the right to designate or
nominate (as applicable) three Board Representatives as follows:

(i) For so long as the Investor holds at least 30% of the then outstanding
Common Stock, Investor shall have the right to designate three directors to the
Board of Directors;

(ii) For so long as the Investor holds at least 20%, but less than 30%, of the
then outstanding Common Stock, Investor shall have the right to designate two
directors to the Board of Directors;

(iii) For so long as the Investor holds at least 10%, but less than 20%, of the
then outstanding Common Stock, Investor shall have the right to designate one
director to the Board of Directors; and

(iv) If the Investor holds less than 10% of the then outstanding Common Stock,
the Company shall have no obligation to pursuant to this Agreement to cause any
nominees presented to the shareholders of the Company for election to the Board
of Directors to include any nominee designated by the Investor.

(c) For so long as the Investor has the right to designate or nominate at least
one director pursuant to Section 4.3(b) above, and subject at all times to the
last sentence of Section 4.3(a), the Company and the Nominating and Governance
Committee of the Board of Directors shall take such action as is required under
applicable law, the rules and regulations in effect at such time of NASDAQ or
such other market on which the Common Stock is then listed or quoted, the
Company’s articles of association and its bylaws to include on the Board of
Directors or in the slate of nominees recommended by the Board of Directors such
person(s) designated or nominated, as the case may be, by the Investor pursuant
to Section 4.3(b). The Company shall use its reasonable best efforts to have the
Board Representative(s) elected as a director of the Company and the Company
shall solicit proxies for each such person to the same extent as it does for any
of its other nominees to the Board of Directors. For so long as the Investor has
the right to designate or nominate at least one director pursuant to
Section 4.3(b) above, and subject at all times to the last sentence of
Section 4.3(a), in the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal of any Board Representative,
Investor may designate or nominate, as applicable, another individual to be
elected to fill the vacancy created thereby, and the Company hereby agrees to
take, at any time and from time to time, all actions necessary to accomplish the
same.

 

34



--------------------------------------------------------------------------------

(d) All obligations of the Company pursuant to Section 4.3 shall terminate, and,
upon request by the Board of Directors, the Investor shall cause all of the
Board Representatives to resign promptly from the Board of Directors, in each
case upon the Investor ceasing to have the right to designate or nominate at
least one director pursuant to Section 4.3(b). In addition, upon request by the
Board of Directors, the Investor shall cause any excess Board Representatives to
resign promptly at any time that there exist more Board Representatives than the
Investor is entitled to nominate or designate pursuant to Section 4.3(b). In the
event that Investor is required to cause the resignation of one or more Board
Representatives in accordance with this Section 4.3(d) in circumstance in which,
following such resignation there shall remain one or more Board Representatives
on the Board of Directors, the Investor shall in its sole discretion select
which Board Representatives(s) shall remain on the Board of Directors (and
provide written notice to the Company of such selection) and the other Board
Representatives(s) shall promptly resign. Any vacancy created by such
resignation may be filled by the Board of Directors or the shareholders of the
Company in accordance with the Company’s articles of incorporation, the bylaws
and applicable law. The Company may implement this provision by requiring the
execution and delivery of resignation letters by the Board Representatives
subject to termination of designation or nomination rights.

(e) Board Representatives shall be entitled to serve on each committee of the
Board of Directors (in accordance with applicable laws and the NASDAQ Rules),
and the number of Board Representatives appointed to each such committee shall
be proportionate to the number of Board Representatives present on the Board of
Directors at any given time; provided that, for as long as Investor is entitled
to designate or nominate at least one Board Representative, at least one Board
Representative shall be entitled to serve on each committee of the Board of
Directors; provided, further, that, if such Board Representative is not
“independent”, such Board Representative shall not be entitled to serve on any
committee of the Board of Directors, which, under applicable law or the NASDAQ
Rules, must be comprised entirely of “independent” directors. Any Board
Representative who is not a member of a committee of the Board of Directors
shall have the right to attend and observe (but not vote at) each meeting of
such committee (and to receive from the Company copies of all notices,
information and other material provided to members of such committee).

(f) Each Board Representative shall be entitled to the same compensation, if
any, and same indemnification in connection with his or her role as a director
as the other members of the Board of Directors, and each Board Representative
shall be entitled to reimbursement for documented, reasonable out-of-pocket
expenses incurred in attending meetings of the Board of Directors or any
committees thereof, to the same extent as the other members of the Board of
Directors. The Company shall notify the Board Representatives of all regular and
special meetings of the Board of Directors and shall notify each Board
Representative of all regular and special meetings of any committee of the Board
of Directors of which such Board Representative is a member. The Company shall
provide the Board Representatives with copies of all notices, minutes, consents
and other materials provided to all other members of the Board of Directors
concurrently as such materials are provided to the other members.

 

35



--------------------------------------------------------------------------------

4.4 Legend. (a) The Investor agrees that all certificates or other instruments
representing the Common Stock subject to this Agreement will bear a legend
substantially to the following effect:

(1) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

(2) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF AUGUST 20,
2008, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

(b) Upon the reasonable request of the Investor, at a time when such legend is
no longer required under the Securities Act and applicable state laws, the
Company shall promptly cause clause (1) of the legend to be removed from any
certificate for any Purchased Securities to be Transferred in accordance with
the terms of this Agreement and clause (2) of the legend shall be removed upon
the expiration of such transfer and other restrictions set forth in this
Agreement. The Investor acknowledges that the Purchased Securities have not been
registered under the Securities Act or under any state securities laws and
agrees that it will not sell or otherwise dispose of any of the Purchased
Securities, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities laws.

4.5 Preemption Rights. If at any time after the Closing Date, the Company makes
any public or non-public offering of Common Stock (or securities convertible or
exchangeable into or exercisable for Common Stock) (“New Securities”), other
than pursuant to the issuance or exercise of New Securities (i) under any
Benefit Plan currently listed in Section 2.2(b) of the Disclosure Schedule or
(ii) in any direct or indirect business combination or acquisition transaction
involving the Company or a Company Subsidiary, the Investor shall be afforded
the opportunity to acquire from the Company for the same price (before adding
any underwriting discounts or sales commissions) and on the same terms as such
New Securities are proposed to be offered to others, up to the amount of New
Securities required to enable the Investor to maintain its proportionate
interest in the Company represented by the number of shares of Common Stock
acquired by the Investor at Closing Date. The amount of New Securities that the
Investor shall be entitled to purchase shall be determined by multiplying
(x) the total number of such offered New Securities by (y) a fraction, the
numerator of which is the number of shares of Common Stock held by the Investor
and the denominator of which is the number of shares of Common Stock
outstanding, in each case, before giving effect to such issuance. The Investor
must exercise its rights under this Section 4.5 within ten business days of its
receipt of written notice from the Company of its intent to make such a public
or non-public offering which notice

 

36



--------------------------------------------------------------------------------

shall also contain the material terms (including price terms) of such offering.
The rights of the Investor under this Section 4.5 shall terminate upon the first
date on which the Investor beneficially owns less than 10% of the outstanding
Common Stock.

4.6 Investor Consent Rights. (a) From and after the date hereof and until the
earlier of (i) such a time that the Investor no longer beneficially owns at
least 20% of the outstanding Common Stock of the Company and (ii) the date that
is 24 months following the Closing Date, the Company, without the prior written
consent of the Investor (which consent shall not be unreasonably withheld or
delayed), shall not, directly or indirectly:

(A) acquire (whether by merger, consolidation or acquisition of stock or assets
or otherwise) any corporation, partnership or other business organization or
division thereof or any assets outside the ordinary course of business if the
aggregate amount of the consideration paid in connection with all such
transactions, in any given fiscal year, would exceed the amount of $25,000,000;

(B) issue, deliver, sell, pledge, dispose of, grant, award or encumber any
shares of capital stock, ownership interests or voting securities, or any
options, warrants, convertible securities or other rights of any kind to acquire
or receive any shares of capital stock, any other ownership interests or any
voting securities of the Company or any of its Subsidiaries (except for
(A) issuances in accordance with the Company’s existing or future Benefit Plans
or (B) issuances in accordance with the Rights Plan); provided, however, that,
following the Closing Date, the Company may raise additional capital through the
issuance of capital stock in an amount not to exceed $25,000,000 in any given
fiscal year;

(C) enter into any new line of business outside of its existing business; and

(D) enter into any agreements or understandings with respect to any of the
foregoing items (A) through (C).

(b) From and after the date hereof and until such a time that the Investor no
longer beneficially owns at least 20% of the outstanding Common Stock of the
Company, the Company, without the prior written consent of the Investor (which
consent shall not be unreasonably withheld or delayed), shall not, directly or
indirectly:

(i) enter into, amend in any respect, modify in any respect or terminate or
engage in any transactions with any executive officer or director of the Company
(other than any agreements, arrangements or transactions with any such persons
relating to customary compensation and benefit matters), any person owning 5% or
more of the Company’s Common Stock or any relative of any such person or any
entity directly or indirectly controlled by such person, except as contemplated
by the Institutional Investors’ Purchase Agreement; and

 

37



--------------------------------------------------------------------------------

(ii) enter into any agreements or understandings with respect to the foregoing
item (i).

(c) From and after the date hereof and until such a time that the Investor no
longer beneficially owns at least 10% of the outstanding Common Stock of the
Company, the Company, without the prior written consent of the Investor (which
consent shall not be unreasonably withheld or delayed), shall not, directly or
indirectly:

(i) amend its restated articles of incorporation or amended or restated bylaws
(A)(1) in a manner that is adverse to Investor and (2) that treats Investor
differently from other holders of the Company’s Common Stock or (B) in a manner
that treats Investor differently from other holders of the Company’s Common
Stock;

(ii) increase the size of the Board of Directors beyond nine directors; and

(iii) enter into any agreements or understandings with respect to any of the
foregoing items (i) and (ii).

4.7 Exchange Listing. The Company shall promptly use its reasonable best efforts
to cause the shares of Common Stock to be issued pursuant to this Agreement to
be approved for listing on NASDAQ, subject to official notice of issuance, as
promptly as practicable, and in any event before the Closing if permitted by the
rules of NASDAQ.

4.8 Use of Proceeds. The Company shall use the proceeds from the sale of the
Purchased Securities, as contemplated by the Recapitalization, to (a) partially
repay indebtedness under the First Lien Credit and Guaranty Agreement, dated as
of October 24, 2007, between the Company and the other parties thereto ( the
“First Lien Credit Facility”) and the Second Lien Credit and Guaranty Agreement,
dated as of October 24, 2007, between the Company and the other parties thereto
(the “Second Lien Credit Facility”), (b) settlement of certain interest rate
swap agreements currently existing between the Company and Goldman Sachs & Co.,
in case of each of (a) and (b) above, in accordance with Section 1.2(c)(ii)(H)
of the Disclosure Schedule, (c) settlement of certain amounts owed under the
Mortgage and Security Agreement, dated as of June 30, 2006, by and between the
Company and Fifth Third Bank, as amended (d) payment of fees and expenses
incurred in connection with the transactions contemplated by this Agreement, the
Institutional Investors’ Purchase Agreement and the Recapitalization and
(e) shall use any proceeds remaining after uses described in (a) through
(d) above for general corporate purposes. Company will use all reasonable
efforts to cause the transactions contemplated by the Recapitalization to be
consummated by the Closing Date; provided, however, that, except with respect to
fees and expenses the Company is required to pay pursuant to the
Recapitalization, nothing in this Section 4.8 shall require the Company to pay
any consideration (including any fees or expenses not currently contemplated by
the terms of the Recapitalization) to any person, or waive or modify any term of
the Recapitalization.

4.9 Transaction Fee. At the Closing, the Company shall pay a one-time
transaction fee to the Investor or its designee by wire transfer of immediately
available funds to an account designated by the Investor in an amount equal to
$2,000,000 (the “Transaction Fee”); provided,

 

38



--------------------------------------------------------------------------------

however, that if the Company exercises all or any portion of the Shortfall
Option and the Investor purchases any shares of Common Stock pursuant thereto,
then the Company shall pay to the Investor an amount equal to $500,000 as
promptly as reasonably practicable (and in any event within two business days
following consummation of such purchase by Investor), by wire transfer of same
day funds.

4.10 Amendments to the Institutional Investors’ Purchase Agreement. Nothing
contained herein shall preclude the Company from amending the terms of the
Institutional Investors’ Purchase Agreement on or prior to the Closing to the
extent that such amendments do not reduce the purchase price payable thereunder,
do not change the number of shares of Common Stock to be purchased thereunder or
otherwise adversely impact the Company or the Investor; provided that (i) any
such amendment which would necessitate a prior consent under the terms of either
or both of the First Lien Forbearance Agreement and the Second Lien Forbearance
Agreement may not be made unless and until such consent has been obtained and
(ii) any such amendments which are beneficial to either or both of the
Institutional Investors are also offered to the Investor within five (5) days
after such amendments take effect, but such offer shall be made only to the
extent such amendment to the Institutional Investors’ Purchase Agreement is to a
provision for which there is a corresponding provision to this Agreement.

ARTICLE V

TERMINATION

5.1 Termination. This Agreement may be terminated prior to the Closing:

(a) by mutual written agreement of the Company and the Investor;

(b) by any party, upon written notice to the other parties, in the event that
the Closing does not occur on or before December 31, 2008 (the “Termination
Date”); provided, however, that the right to terminate this Agreement pursuant
to this Section 5.1(b) shall not be available to any party whose failure to
fulfill any obligation under this Agreement shall have been the cause of, or
shall have resulted in, the failure of the Closing to occur on or prior to such
date;

(c) by any party, upon written notice to the other parties, in the event that
any Governmental Entity shall have issued any order, decree or injunction or
taken any other action restraining, enjoining or prohibiting any of the
transactions contemplated by this Agreement, and such order, decree, injunction
or other action shall have become final and nonappealable;

(d) by any party if the issuance of Common Stock pursuant to this Agreement or
the Institutional Investors’ Purchase Agreement shall not have been approved by
the shareholders of the Company by the Company Requisite Vote at the
Shareholders’ Meeting called for this purpose or any postponement or adjournment
thereof;

(e) by the Investor if there shall have been a breach of any representation,
warranty, covenant or agreement on the part of the Company contained in this
Agreement

 

39



--------------------------------------------------------------------------------

such that the conditions set forth in Section 1.2(c)(ii)(A) or 1.2(c)(ii)(B)
would not be satisfied and, in either such case, such breach is incapable of
being cured by the Termination Date; provided that the Investor shall not have
the right to terminate this Agreement pursuant to this Section 5.1(e) if the
Investor is then in material breach of any of its covenants or agreements
contained in this Agreement;

(f) by the Company if there shall have been a breach of any representation,
warranty, covenant or agreement on the part of the Investor contained in this
Agreement such that the conditions set forth in Section 1.2(c)(iii)(A) or
1.2(c)(iii)(B) would not be satisfied and, in either such case, such breach is
incapable of being cured by the Termination Date; provided that the Company
shall not have the right to terminate this Agreement pursuant to this
Section 5.1(f) if the Company is then in material breach of any of its covenants
or agreements contained in this Agreement;

(g) by the Company, prior to the approval of the Shareholder Proposal, if the
Company concurrently with such termination enters into a definitive agreement
with respect to a Superior Proposal in accordance with Section 3.1(e) and prior
to or concurrently with such termination, the Company pays the Termination Fee;

(h) by the Investor (A) following a Change of Recommendation by the Board of
Directors or any committee thereof, (B) if the Company enters into any
Acquisition Proposal Documentation, or (C) if the Company fails to include the
Board Recommendation in the proxy statement relating to the Shareholders’
Meeting;

(i) automatically, without any action by either the Company or the Investor,
(A) simultaneously with the termination of the First Lien Forbearance Agreement
or Second Lien Forbearance Agreement (together, the “Forbearance Agreements”) in
accordance with its respective terms, (B) if any of the Company and/or Company
Subsidiaries (collectively, the “Group Members”) shall commence any case,
proceeding or other action (x) under any existing or future law of any
jurisdiction, relating to bankruptcy, insolvency, reorganization or similar laws
relating to relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, seeking
reorganization, arrangement, adjustment, winding up, liquidation, dissolution or
composition or similar action with respect to it or its debts generally or
(y) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets or
(C) there shall be commenced against any Group Member any case, proceeding or
other action of a nature referred to in clause (B) above that results in the
entry of an order for relief or any such adjudication or appointment;

(j) by the Investor, upon written notice to the Company, if, (A) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in Section 5.1(i)(B) that remains undismissed or undischarged
for a period of 60 days, (B) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded

 

40



--------------------------------------------------------------------------------

pending appeal within 60 days from the entry thereof, (C) any Group Member shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in Section 5.1(i)(A) or 5.1(i)(B), or
clauses (A) or (B) above; (D) any Group Member shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due or (E) or any Group Member shall make a general assignment for the
benefit of its creditors;

(k) by the Investor (i) if either the Collateral Agent or Administrative Agent
under either the First Lien Credit Facility or the Second Lien Credit Facility
(each, a “Credit Facility” and together, the “Credit Facilities”) or any Lender
(as such term is defined in the First Lien Forbearance Agreement and the Second
Lien Forbearance Agreement) under the Credit Facilities (the “Lenders”),
exercises any remedy against any Credit Party (as such term is defined in the
First Lien Forbearance Agreement and the Second Lien Forbearance Agreement)
under the Credit Facilities (“Credit Party”) (including, (A) exercising its
rights to accelerate the Obligations (as such term is defined in the First Lien
Forbearance Agreement and the Second Lien Forbearance Agreement) under the
applicable Credit Facility, (B) terminating any outstanding commitments under
the applicable Credit Facility or refusing to make any revolving loans or cause
to be issued any letters of credit pursuant to the Forbearance Agreements;
provided, however for so long as the Company maintains $15 million in cash or
cash equivalents, the cancellation of the Lenders’ commitments or refusal to
make any such revolving loans or letters of credit pursuant to the Forbearance
Agreements for the revolving credit facility under the First Lien Credit
Facility shall not give rise to Investor’s right to terminate this Agreement
pursuant to this subsection 5.1(k)(ii)(B), (C) instituting legal proceedings to
collect on the Obligations under the applicable Credit Facility or exercising
any right of set-off against any Credit Party under the Credit Facilities, or
(D) taking any other action to exercise remedies against the collateral
purporting to secure the Obligations under the applicable Credit Facility);
provided, however that the giving of notice to the Company of the intent to
exercise such remedies shall not, by itself, constitute a termination right
pursuant to this Section 5.1(k); or

(l) by either the Company or the Investor, if the Institutional Investors’
Purchase Agreement has been validly terminated; provided that neither the
Company nor the Investor shall have the right to terminate this Agreement
pursuant to this Section 5.1(l) if such Person is then in material breach of any
of its covenants or agreements contained in this Agreement;

The Company agrees it shall provide the Investor with prompt written notice of
any action or event referred to in Sections 5.1(i), 5.1(j) or 5.1(k) which
either has resulted in, or would with the giving of notice and/or the lapse of
time or both result in, either the termination of this Agreement or the Investor
having a right to terminate this Agreement pursuant to any such Section.

 

41



--------------------------------------------------------------------------------

5.2 Effects of Termination.

(a) In the event of any termination of this Agreement as provided in
Section 5.1, this Agreement (other than this Section 5.2 and Article VI, which
shall remain in full force and effect) shall forthwith become wholly void and of
no further force and effect; provided that nothing herein shall relieve any
party from liability for intentional breach of this Agreement or fraud provided
further that the maximum aggregate liability of the Investor and any of its
Affiliates arising out of a breach of this Agreement shall not exceed an amount
equal to the Purchase Price.

(b) (i) In the event that this Agreement is terminated pursuant to
Section 5.1(g) or 5.1(h) (or pursuant to another subsection of Section 5.1 when
it could have been terminated under Section 5.1(g) or (h)), then the Company
shall pay $3,000,000 (the “Termination Fee”) to Investor as promptly as
reasonably practicable (and, in any event, within two business days following
such termination in the case of a termination pursuant to Section 5.1(h) and
prior to or concurrently with such termination in the case of a termination
pursuant to Section 5.1(g)), by wire transfer of same day funds.

(ii) In the event that this Agreement is terminated pursuant to Section 5.1(d)
(or pursuant to another subsection of Section 5.1 when it could have been
terminated under Section 5.1(d)), then the Company shall pay $1,500,000 (the
“Alternative Termination Fee”) (unless, in such circumstances, the Termination
Fee would also be payable pursuant to another subsection of Section 5.2, in
which case the Termination Fee shall be paid) to Investor as promptly as
reasonably practicable (and, in any event, within two business days following
such termination), by wire transfer of same day funds.

(iii) In the event that this Agreement is terminated by either Investor or the
Company pursuant to Section 5.1(b) or 5.1(d) or by Investor pursuant to
Section 5.1(e) and (A) at any time after the date of this Agreement and prior to
such termination (in the case of a termination pursuant to Section 5.1(b) or
5.1(d)), or prior to the breach giving rise to Investor’s right to terminate
under Section 5.1(e) (in the case of a termination pursuant to Section 5.1(e))
an Acquisition Proposal shall have been made or communicated to the senior
management or the Board of Directors or shall have been publicly announced or
publicly made known to the shareholders of the Company, and not withdrawn prior
to such termination or such breach, as applicable, and (B) within twelve months
after such termination, the Company shall have entered into a definitive
agreement with respect to, or shall have consummated, any Acquisition Proposal,
then, in any such event, the Company shall pay to Investor the Termination Fee,
net of any Alternative Termination Fee and net of any Expense Fee paid pursuant
to Section 5.2(b)(iv), such payment to be made upon the earlier of the Company
entering into an agreement providing for, or consummating, such Acquisition
Proposal, by wire transfer of same day funds.

 

42



--------------------------------------------------------------------------------

(iv) In the event that this Agreement is terminated: (A) pursuant to
Section 5.1(b) and immediately prior to such termination the conditions set
forth in Section 1.2(c)(i) have been satisfied, either or both of the conditions
set forth in Section 1.2(c)(ii)(C) and (H) have not been satisfied, and the
Investor is not in material breach of this Agreement; (B) pursuant to
Section 5.1(i); (C) pursuant to Section 5.1(j); or (D) pursuant to 5.1(l)
(except if the Institutional Investors’ Purchase Agreement has been terminated
pursuant to Section 5.1(h) thereof), then the Company shall pay $1.5 million
(the “Expense Fee”) to Investor as promptly as reasonably practicable (and, in
any event, within two business days following such termination), by wire
transfer of same day funds.

(v) Notwithstanding anything contained herein, under no circumstances shall the
Company be required to pay more than one of the Termination Fee, the Alternative
Termination Fee or the Expense fee.

(c) Each of the Company and Investor acknowledges that the agreements contained
in this Section 5.2 are an integral part of the transactions contemplated by
this Agreement. In the event that the Company shall fail to pay the Termination
Fee or Alternative Termination Fee when due, the Company shall reimburse the
Investor for all reasonable costs and expenses actually incurred or accrued by
the Investor (including reasonable fees and expenses of counsel) in connection
with any action (including the filing of any lawsuit) taken to collect payment
of such amounts, together with interest on such unpaid amounts at the prime
lending rate prevailing during such period as published in The Wall Street
Journal, calculated on a daily basis from the date such amounts were required to
be paid to the date of actual payment.

ARTICLE VI

MISCELLANEOUS

6.1 Survival. Each of the representations and warranties set forth in this
Agreement shall terminate at the Closing. Except as otherwise provided herein,
all covenants and agreements contained herein, other than those which by their
terms are to be performed in whole or in part after the Closing, shall terminate
as of the Closing. Nothing contained in this Agreement shall preclude the
Investor from commencing a claim against the Company asserting a violation of
Rule 10b-5 under the Exchange Act in respect of any matter that was not
otherwise Previously Disclosed or any Tax matter that was not otherwise reviewed
by the Investor as part of the Investor’s due diligence review of the Company.

6.2 Expenses. Except as otherwise provided herein, each of the parties will bear
and pay all other costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated pursuant to this Agreement.

6.3 Amendment. No amendment or waiver of any provision of this Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party. No failure or delay
by any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial

 

43



--------------------------------------------------------------------------------

exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

6.4 Waivers. The conditions to each party’s obligation to consummate the Closing
are for the sole benefit of such party and may be waived by such party in whole
or in part to the extent permitted by applicable law. No waiver of any party to
this Agreement, as the case may be, will be effective unless it is in a writing
signed by a duly authorized officer of the waiving party that makes express
reference to the provision or provisions subject to such waiver.

6.5 Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

6.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. The parties hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the Borough of Manhattan, State of New York for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby.

6.7 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.8 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

(a) If to the Investor:

OEPX, LLC

c/o One Equity Partners

320 Park Avenue, 18th Floor

New York, NY 10022

Tel: (212) 277-1500

Facsimile: (212) 277-1572

Attention: David M. Cohen

                  Colin M. Farmer

 

44



--------------------------------------------------------------------------------

with a copy (which copy alone shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Tel: (212) 455-7295

Facsimile: (212) 455-2502

Attention: William R. Dougherty, Esq.

(b) If to the Company:

X-Rite, Incorporated

Tel: (616) 803-2309

Facsimile: (616) 803-2530

Attention: Thomas Vacchiano

with copies (which copies alone shall not constitute notice) to:

Shearman & Sterling LLP

599 Lexington Ave.

New York, NY 10022

Tel: (212) 848-4000

Facsimile: (212) 848-7179

Attention: Creighton O’M. Condon, Esq.

Scott Petepiece, Esq.

and

McDermott Will & Emery LLP

227 West Monroe

Chicago, IL 60606

Tel: (312) 984-7563

Facsimile: (312) 983-7700

Attention: Helen Friedli, Esq.

6.9 Entire Agreement, Etc. (a) This Agreement (including the Exhibits, Schedules
and Disclosure Schedule hereto) constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof;
and (b) this Agreement will not be assignable by operation of law or otherwise
(any attempted assignment in contravention hereof being null and void); provided
that the Investor may assign its rights and obligations under this Agreement to
(i) any Affiliate of the Investor (provided that for the purposes of this
Section 6.9 the term “Affiliate” shall have the meaning given to such term in
Section 4.2(b)(i)) or (ii) general partner or managing member of the Investor,
but in each case only if the transferee agrees in writing for the benefit of the
Company (with a copy thereof to be furnished to the Company) to be bound by the
terms of this Agreement (any such transferee shall be included in the term
“Investor”); provided, further, that no such assignment shall relieve the
Investor of its obligations hereunder.

 

45



--------------------------------------------------------------------------------

Without limiting the foregoing, and other than with respect to transfers to such
Affiliates (as such term in defined in Section 4.2(b)(i), none of the rights of
the Investor hereunder shall be assigned to, or enforceable by, any person to
whom the Investor may Transfer Purchased Securities.

6.10 Other Definitions. Wherever required by the context of this Agreement, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa, and references to any
agreement, document or instrument shall be deemed to refer to such agreement,
document or instrument as amended, supplemented or modified from time to time.

(a) “Acquisition Proposal” means, other than transactions contemplated by this
Agreement and the Institutional Investors’ Purchase Agreement, any proposal or
offer from a third party relating to (i) any direct or indirect acquisitions of
assets of the Company and its Subsidiaries equal to 15% or more of the
consolidated assets of the Company and its Subsidiaries or to which 15% or more
of the Company’s revenues or earnings on a consolidated basis are attributable,
(ii) any direct or indirect acquisition of beneficial ownership (as defined
under Regulation 13(d) of the Exchange Act) of 15% or more of any class of
equity securities of the Company or any tender offer or exchange offer that, if
consummated, would result in any person or group directly or indirectly
beneficially owning 15% or more of any class of equity securities of the
Company, or (iii) any merger, consolidation, recapitalization, liquidation,
dissolution or other business combination, or other similar transaction
involving the Company;

(b) the term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;

(c) the word “or” is not exclusive;

(d) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”; and

(e) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(f) “business day” means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the State of New
York or in the State of Michigan generally are authorized or required by law or
other governmental actions to close;

(g) “Confidentiality Agreement” means that certain letter agreement, dated as of
April 30, 2008, between the Company, on the one hand, and OEP General Partner
III, L.P. and OEP Holding Corporation, on the other hand;

 

46



--------------------------------------------------------------------------------

(h) “First Lien Forbearance Agreement” means that certain Forbearance Agreement
and Amendment No. 1 to the Credit Agreement, dated as of August 20, 2008, among
the Company, Monaco Acquisition Company, X-Rite Global, Incorporated, X-Rite
Holdings, Inc., X-Rite MA, Incorporated, Holovision Acquisition Company, XR
Ventures, LLC, GretagMacbeth LLC, Pantone, Inc., Pantone Asia, Inc., Pantone
Germany, Inc., Pantone India, Inc., Pantone Japan, Inc. and Pantone U.K., Inc.,
as the credit parties thereto, and Fifth Third Bank, as administrative agent and
collateral agent for certain financial institutions from time to time party
thereto, and such financial institutions, as lenders;

(i) “person” has the meaning given to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;

(j) “Second Lien Forbearance Agreement” means that certain Forbearance Agreement
and Amendment No. 1 to the Credit Agreement, dated as of August 20, 2008, among
the Company, OTP, Incorporated, Monaco Acquisition Company, X-Rite Global,
Incorporated, X-Rite Holdings, Inc., X-Rite MA Incorporated, Holovision
Acquisition Company, XR Ventures, LLC, GretagMacbeth LLC, Pantone, Inc., Pantone
Asia, Inc., Pantone Germany, Inc., Pantone India, Inc., Pantone U.K., Inc., as
the credit parties thereto, Goldentree Capital Solutions Fund Financing, as sole
lead arranger and sole bookrunner, and the Bank of New York, as administrative
agent for certain financial institutions from time to time party thereto, and
such financial institutions, as lenders;

(k) “Superior Proposal” means any written Acquisition Proposal that (1) is on
terms that the Board of Directors determines in good faith (after receiving the
advice of its financial advisor and after taking into account all the terms and
conditions of the Acquisition Proposal) are more favorable in the aggregate to
the Company’s shareholders than this Agreement (as it may be proposed to be
amended pursuant to Section 3.1(e)) and (2) the Board of Directors determines is
reasonably capable of being consummated; provided that for purposes of the
definition of “Superior Proposal”, the references to “15% or more” in the
definition of Acquisition Proposal shall be deemed to be references to “50.1%”.

(l) all article, section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit, annex and schedule references not attributed to a particular document
shall be references to such exhibits, annexes and schedules to this Agreement.

6.11 Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

6.12 Severability. If any provision of this Agreement or the application thereof
to any person (including, the officers and directors of the Investor and the
Company) or circumstance is determined by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any

 

47



--------------------------------------------------------------------------------

manner materially adverse to any party. Upon such determination, the parties
shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties.

6.13 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the parties hereto, any benefit, right or remedies.

6.14 Time of Essence. Time is of the essence in the performance of each and
every term of this Agreement.

6.15 Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation or the rules of any stock exchange upon which its
securities are listed, each of the parties hereto will cooperate with each other
in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and no party hereto will make any
such news release or public disclosure without first consulting with the other
party hereto and receiving its consent (which shall not be unreasonably withheld
or delayed) and each party shall coordinate with the other with respect to any
such news release or public disclosure.

6.16 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the parties
shall be entitled to seek specific performance of the terms hereof, this being
in addition to any other remedies to which they are entitled at law or equity.

* * *

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

X-RITE, INCORPORATED By:  

/s/ Thomas J. Vacchiano Jr.

Name:   Thomas J. Vacchiano Jr. Title:   Chief Executive Officer OEPX, LLC By:  

/s/ David M. Cohen

Name:   David M. Cohen Title:   President

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Investor

   Aggregate Investment

OEPX, LLC

   $ 100,000,001.50